[okecreditagreement001.jpg]
EXECUTION VERSION $2,500,000,000 CREDIT AGREEMENT Dated as of April 18, 2017
among ONEOK, INC., as the Borrower, CITIBANK, N.A., as Administrative Agent, a
Swing Line Lender and an L/C Issuer, and The Other Lenders, Swing Line Lenders
and L/C Issuers Party Hereto _________________________ BANK OF AMERICA, N.A.,
Syndication Agent BARCLAYS BANK PLC, JPMORGAN CHASE BANK, N.A., MIZUHO BANK,
LTD., MORGAN STANLEY SENIOR FUNDING, INC., WELLS FARGO BANK, NATIONAL
ASSOCIATION, Documentation Agents CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS BANK PLC, JPMORGAN CHASE BANK,
N.A., MIZUHO BANK, LTD., MORGAN STANLEY SENIOR FUNDING, INC., WELLS FARGO
SECURITIES, LLC, Joint Lead Arrangers and Joint Bookrunners 16208864_8 Exhibit
10.1



--------------------------------------------------------------------------------



 
[okecreditagreement002.jpg]
TABLE OF CONTENTS ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
..................................................................... 1 1.01
Defined Terms
...............................................................................................................
1 1.02 Other Interpretive Provisions
.......................................................................................
27 1.03 Accounting Terms.
......................................................................................................
28 1.04 Rounding
.....................................................................................................................
28 1.05 References to Agreements and Laws
........................................................................... 28
1.06 Times of Day
...............................................................................................................
28 1.07 Letter of Credit Amounts
.............................................................................................
29 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
..................................................... 29 2.01 Committed Loans
........................................................................................................
29 2.02 Borrowings, Conversions and Continuations of Loans.
.............................................. 29 2.03 Reserved.
.....................................................................................................................
31 2.04 Letters of Credit.
..........................................................................................................
31 2.05 Swing Line Loans.
.......................................................................................................
40 2.06 Prepayments.
................................................................................................................
43 2.07 Termination or Reduction of Commitments
................................................................ 44 2.08
Repayment of Loans.
...................................................................................................
44 2.09 Interest.
........................................................................................................................
45 2.10 Fees
..............................................................................................................................
45 2.11 Computation of Interest and Fees
................................................................................
46 2.12 Evidence of Debt.
........................................................................................................
46 2.13 Payments Generally.
....................................................................................................
47 2.14 Sharing of Payments
....................................................................................................
48 2.15 Extension of Maturity Date.
........................................................................................
49 2.16 Increase in Commitments.
...........................................................................................
51 2.17 Defaulting Lenders.
.....................................................................................................
52 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
...................................................... 55 3.01 Taxes.
...........................................................................................................................
55 3.02 Illegality
.......................................................................................................................
59 3.03 Inability to Determine Rates
........................................................................................
60 3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
................................................ 61 3.05 Compensation for Losses
.............................................................................................
63 3.06 Mitigation Obligations; Replacement of Lenders.
....................................................... 63 3.07 Survival
........................................................................................................................
64 ARTICLE IV. CONDITIONS PRECEDENT TO EXECUTION DATE, CLOSING DATE AND CREDIT
EXTENSIONS
...............................................................................................................
64 4.01 Conditions to Effectiveness of this Agreement (Execution Date)
............................... 64 4.02 Conditions of Initial Credit Extension
(Closing Date) ................................................ 64 4.03
Conditions to all Credit Extensions
............................................................................. 67
ARTICLE V. REPRESENTATIONS AND WARRANTIES
.................................................................... 67 5.01
Existence, Qualification and Power
............................................................................. 67
5.02 Authorization; No Contravention
................................................................................
68 16208864_8 i



--------------------------------------------------------------------------------



 
[okecreditagreement003.jpg]
5.03 Governmental Authorization; Other Consents
............................................................ 68 5.04 Binding
Effect
..............................................................................................................
68 5.05 Financial Statements.
...................................................................................................
68 5.06 Litigation
.....................................................................................................................
69 5.07 No Default
...................................................................................................................
69 5.08 Ownership of Property; Liens
......................................................................................
69 5.09 Environmental Compliance
.........................................................................................
69 5.10 Insurance
......................................................................................................................
69 5.11 Taxes
............................................................................................................................
70 5.12 ERISA Compliance.
....................................................................................................
70 5.13 Subsidiaries
..................................................................................................................
71 5.14 Margin Regulations; Investment Company Act.
......................................................... 71 5.15 Disclosure
....................................................................................................................
71 5.16 Compliance with Laws
................................................................................................
71 5.17 Intellectual Property; Licenses, Etc.
............................................................................ 72
5.18 Solvency.
.....................................................................................................................
72 5.19 OFAC
..........................................................................................................................
72 5.20 Anti-Corruption Laws
..................................................................................................
72 5.21 EEA Financial Institution
............................................................................................
72 ARTICLE VI. AFFIRMATIVE COVENANTS
........................................................................................
72 6.01 Financial Statements
....................................................................................................
72 6.02 Certificates; Other Information
....................................................................................
73 6.03 Notices
.........................................................................................................................
75 6.04 Payment of Obligations
...............................................................................................
76 6.05 Preservation of Existence, Etc.
....................................................................................
76 6.06 Maintenance of Properties
...........................................................................................
76 6.07 Maintenance of Insurance
............................................................................................
76 6.08 Compliance with Laws
................................................................................................
76 6.09 Books and Records.
.....................................................................................................
77 6.10 Inspection Rights
.........................................................................................................
77 6.11 Use of Proceeds
...........................................................................................................
77 6.12 Sanctions
......................................................................................................................
77 6.13 Maintenance of Control
...............................................................................................
77 6.14 Additional Guarantors
.................................................................................................
78 6.15 Anti-Corruption Laws
..................................................................................................
78 ARTICLE VII. NEGATIVE COVENANTS
..............................................................................................
78 7.01 Liens
............................................................................................................................
78 7.02 Investments
..................................................................................................................
81 7.03 Indebtedness of
Subsidiaries........................................................................................
81 7.04 Fundamental Changes
..................................................................................................
82 7.05 Change in Nature of Business
......................................................................................
83 7.06 Transactions with Affiliates
.........................................................................................
83 7.07 Burdensome Agreements
.............................................................................................
83 7.08 Use of Proceeds
...........................................................................................................
84 16208864_8 ii



--------------------------------------------------------------------------------



 
[okecreditagreement004.jpg]
7.09 Leverage Ratio
.............................................................................................................
84 7.10 Restricted Payments
....................................................................................................
84 7.11 Anti-Corruption Laws
..................................................................................................
84 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
................................................................... 85 8.01
Events of Default
.........................................................................................................
85 8.02 Remedies Upon Event of Default
................................................................................
87 8.03 Application of Funds
...................................................................................................
87 ARTICLE IX. ADMINISTRATIVE AGENT
............................................................................................
88 9.01 Appointment and Authority
.........................................................................................
88 9.02 Rights as a Lender
.......................................................................................................
88 9.03 Exculpatory Provisions
................................................................................................
89 9.04 Reliance by Administrative Agent
...............................................................................
89 9.05 Delegation of Duties
....................................................................................................
90 9.06 Resignation of Administrative Agent.
......................................................................... 90
9.07 Non-Reliance on Administrative Agent and Other Lenders
........................................ 91 9.08 Administrative Agent May File
Proofs of Claim......................................................... 92 9.09
Release of Lien on Cash Collateral Upon Expiration of Letters of Credit
.................. 92 9.10 Other Agents; Arrangers and Managers
...................................................................... 92
ARTICLE X.
MISCELLANEOUS.............................................................................................................
93 10.01 Amendments, Etc.
........................................................................................................
93 10.02 Notices and Other Communications; Facsimile Copies.
............................................. 94 10.03 No Waiver; Cumulative
Remedies; Enforcement. ...................................................... 97
10.04 Expenses; Indemnity; Damage Waiver.
...................................................................... 97 10.05
Payments Set Aside
.....................................................................................................
99 10.06 Successors and Assigns.
............................................................................................
100 10.07 Confidentiality
...........................................................................................................
105 10.08 Set-off
........................................................................................................................
106 10.09 Interest Rate Limitation
.............................................................................................
107 10.10
Counterparts...............................................................................................................
107 10.11 Integration
..................................................................................................................
107 10.12 Survival of Representations and Warranties
.............................................................. 108 10.13
Severability
................................................................................................................
108 10.14 Replacement of Lenders
............................................................................................
108 10.15 Governing Law.
.........................................................................................................
109 10.16 Waiver of Right to Trial by
Jury................................................................................
110 10.17 No Advisory or Fiduciary Responsibility
.................................................................. 110 10.18 USA
PATRIOT Act Notice
.......................................................................................
111 10.19 Electronic Execution of Assignments and Certain Other Documents
....................... 111 10.20 Reserved
....................................................................................................................
111 10.21 ENTIRE AGREEMENT
...........................................................................................
111 10.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
................ 112 SIGNATURES………………………………………………………………………….S-1 16208864_8 iii



--------------------------------------------------------------------------------



 
[okecreditagreement005.jpg]
SCHEDULES 1.01A Existing Sale and Leaseback Transactions 2.01 Commitments and
Pro Rata Shares 5.13 Subsidiaries and Other Equity Investments 7.03 Senior Notes
of ONEOK Partners 10.02 Administrative Agent’s Office, Certain Addresses for
Notices EXHIBITS Form of A Committed Loan Notice B Reserved C Swing Line Loan
Notice D Note E Compliance Certificate F Assignment and Assumption G Guaranty
Agreement H Forms of U.S. Tax Compliance Certificates I Guaranty Agreement
Joinder 16208864_8 iv



--------------------------------------------------------------------------------



 
[okecreditagreement006.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT (this “Agreement”) is entered into as of
April 18, 2017 among ONEOK, INC., an Oklahoma corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), CITIBANK, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer, and Bank of America, N.A., as an L/C Issuer and a
Swing Line Lender. In consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows: ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement,
the following terms shall have the meanings set forth below: “Acquisition
Adjustment Period” means a period elected by the Borrower, such election to be
exercised by the Borrower by giving notice to the Administrative Agent,
beginning with the funding date of the purchase price for any Specified
Acquisition and continuing through the earlier of (a) the last day of the second
fiscal quarter next succeeding the fiscal quarter in which such funding date
occurred, or (b) the Borrower’s election to terminate such Acquisition
Adjustment Period, such election to be exercised by the Borrower giving notice
to the Administrative Agent. When an Acquisition Adjustment Period is in effect,
the next Acquisition Adjustment Period may not commence until the termination of
such Acquisition Adjustment Period then in effect. “Adjusted Consolidated
EBITDA” means, for the Borrower and its Subsidiaries for any period, the sum of
(a) Consolidated EBITDA for such period plus (b) any Material Project EBITDA
Adjustments for such period. “Administrative Agent” means Citibank in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent. “Administrative Agent’s Office” means the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account as the Administrative Agent may
from time to time notify the Borrower and the Lenders. “Administrative
Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent. “Affiliate” means, with respect to any Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. “Aggregate
Commitments” means the Commitments of all the Lenders. 16208864_8



--------------------------------------------------------------------------------



 
[okecreditagreement007.jpg]
“Agreement” means this Credit Agreement. “Anti-Corruption Laws” means the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder, the UK Bribery Act 2010, and other similar anti-
corruption legislation enacted or promulgated by any governmental authority
having jurisdiction over the Loan Parties or a Subsidiary in other
jurisdictions, in each case to the extent applicable to the Loan Parties or a
Subsidiary. “Applicable Rate” means, from time to time, the following
percentages, set forth in basis points per annum, based upon the Debt Rating as
set forth below: Pricing Level Debt Ratings S&P, Fitch and/or Moody’s Facility
Fee Applicable Rate for Eurodollar Rate Loans and Letter of Credit Fee
Applicable Rate for Base Rate Loans 1 A-/A3 or better 10.0 90.0 0.0 2 BBB+/Baa1
12.5 100.0 0.0 3 BBB/Baa2 15.0 110.0 10.0 4 BBB-/Baa3 20.0 130.0 30.0 5 BB+/Ba1
or lower 30.0 145.0 45.0 “Debt Rating” means, as of any date of determination,
the rating as determined by either S&P, Fitch or Moody’s (collectively, the
“Debt Ratings”) of the Borrower’s non-credit-enhanced, senior unsecured
long-term debt; provided that (a) if only one Debt Rating is available, such
available Applicable Rating will govern; (b) if at any time there is more than
one Debt Rating and such Debt Ratings are different (i) if three Debt Ratings
are available either (x) the majority Debt Rating will govern if two Debt
Ratings are the same, or (y) the middle Debt Rating will govern if all three
Debt Ratings differ, and (ii) if only two Debt Ratings are available, the higher
Debt Rating will govern (with the Debt Rating for Pricing Level 1 being the
highest and the Debt Rating for Pricing Level 5 being the lowest), unless one of
the Debt Ratings is two or more Pricing Levels lower than the other in which
case the Applicable Rate shall be determined by reference to the Pricing Level
one rating lower than the higher of the two ratings; (c) for any day after the
Closing Date when no Debt Rating is in effect, then Pricing Level 5 shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.02(a)(viii).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change. “Approved
Fund” has the meaning set forth in Section 10.06(g). 16208864_8 2



--------------------------------------------------------------------------------



 
[okecreditagreement008.jpg]
“Arrangers” means Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith (or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement),
Barclays Bank PLC, JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd., Morgan Stanley
Senior Funding, Inc. and Wells Fargo Securities LLC, each in its capacity as
joint lead arranger and joint bookrunner. “Assignment and Assumption” means an
Assignment and Assumption substantially in the form of Exhibit F. “Attorney
Costs” means and includes all fees, expenses and disbursements of any law firm
or other external counsel. “Attributable Indebtedness” means, on any date, in
respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease. “Audited Financial Statements”
means the most recent audited financial statements delivered by the Borrower on
or prior to the Execution Date pursuant to Section 6.01(a) of the Existing OKS
Credit Agreement. “Availability Period” means, for any Lender, the period from
and including the Closing Date to the earliest of (a) the Maturity Date for such
Lender (determined in accordance with Section 2.15), (b) the date of termination
of the Aggregate Commitments pursuant to Section 2.07, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuers to make L/C Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Bank of America” means Bank of America, N.A., and its
successors. “Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by
Citibank as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime
rate” is a rate set by Citibank based upon various factors including Citibank’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by
Citibank shall take effect at the opening of business on the day specified in
the public announcement of such change. 16208864_8 3



--------------------------------------------------------------------------------



 
[okecreditagreement009.jpg]
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require. “Business Day” means any day other than a Saturday, Sunday
or other day on which commercial banks are authorized to close under the Laws
of, or are in fact closed in, the state where the Administrative Agent’s Office
is located or the state of New York, and, if such day relates to any Eurodollar
Rate Loan, means any such day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank Eurodollar market. “Capital Lease
Obligations” of any Person means the obligations of such Person to pay rent or
other amounts under any lease (or other arrangement conveying the right to use)
of real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP. It is understood
that with respect to the accounting for leases as either operating leases or
capital leases and the impact of such accounting on the definitions and
covenants herein, GAAP as in effect on the Execution Date shall be applied.
“Cash Collateralize” has the meaning specified in Section 2.04(g). “Change in
Law” means the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Change of Control” means an event or series of events by
which: (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of Borrower or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
after the Execution Date becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person
or group shall be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after 16208864_8 4



--------------------------------------------------------------------------------



 
[okecreditagreement010.jpg]
the passage of time), directly or indirectly, of 25% or more of the equity
securities of Borrower entitled to vote for members of the board of directors or
equivalent governing body of Borrower on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right); or (b) during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(c) the Borrower shall fail to own, directly or indirectly, 100% of the equity
interests in the Guarantors. Notwithstanding the foregoing, “option right” shall
not include any securities which any person or group has a right to acquire
pursuant to a merger or acquisition agreement, until such right is exercised and
such acquisition occurs pursuant to such agreement. “Citibank” means Citibank,
N.A., and its successors. “Closing Date” means the first date all the conditions
precedent in Section 4.02 are satisfied or waived in accordance with Section
10.01 (or, in the case of Section 4.02(e), waived by the Person entitled to
receive the applicable payment), which date shall be set forth in and
conclusively established by the notice, dated as of the Closing Date, delivered
by the Administrative Agent pursuant to Section 4.02. The Closing Date shall not
be later than one hundred eighty (180) days after the Execution Date. “Code”
means the Internal Revenue Code of 1986, as amended. “Commercial Operation Date”
means the date on which a Material Project is substantially complete and
commercially operable. “Commercial Paper Borrowing” means a Borrowing of Loans
the entire proceeds of which are used, within five (5) Business Days of
disbursement, to repay commercial paper issued by the Borrower. “Commitment”
means, as to each Lender, its obligation to (a) make Committed Loans to the
Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. 16208864_8 5



--------------------------------------------------------------------------------



 
[okecreditagreement011.jpg]
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Committed Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01. “Committed Loan” has the meaning specified in Section 2.01. “Committed
Loan Notice” means a notice of (a) a Committed Borrowing, (b) a conversion of
Committed Loans from one Type to the other, or (c) a continuation of Eurodollar
Rate Committed Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A. “Common Unit” means units
representing limited partner interests in ONEOK Partners offered for sale to the
public. “Compliance Certificate” means a certificate substantially in the form
of Exhibit E. “Connection Income Taxes” means Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes. “Consolidated EBITDA” means, for any period, an
amount equal to the sum of (i) Consolidated Net Income for such period plus
without duplication (ii) to the extent deducted in determining Consolidated Net
Income for such period, the following: (A) Consolidated Interest Expense, (B)
income tax expense determined on a consolidated basis in accordance with GAAP,
(C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, (D) charges, fees and expenses (including any premium and
acceleration of fees or discounts) in connection with any Investment, issuance
of equity interests or prepayment, purchase, amendment or refinancing of
Indebtedness permitted hereunder (in each case, whether or not consummated) for
such period, (E) Transaction Expenses with respect to any such period, and (F)
all other non-cash charges, minus (iii) all non-cash items increasing
Consolidated Net Income for such period, determined in each case on a
consolidated basis in accordance with GAAP for such period. For purposes of
Section 7.09, (a) if the Borrower or any Subsidiary has acquired any assets or
another Person as a Subsidiary (including through the purchase or other
acquisition of additional ownership interests in such Person resulting in such
Person becoming a Subsidiary) during the relevant period for determining the
Leverage Ratio, Consolidated EBITDA shall be calculated after giving pro forma
effect thereto, as if such acquisition had occurred on the first day of the
relevant period for determining Consolidated EBITDA and (b) for any four quarter
period during which any of the Borrower’s or any Subsidiary’s operations
constitute discontinued operations, in accordance with GAAP, such discontinued
operations shall be excluded from the calculation of Consolidated EBITDA and not
given effect in determining Consolidated EBITDA. “Consolidated Interest Expense”
means, for the Borrower and its Subsidiaries for any period determined on a
consolidated basis in accordance with GAAP, the sum of (without duplication) (i)
total interest expense, including the interest component of any payments in
respect of Capital Lease Obligations capitalized or expensed during such period
(whether or not actually paid during such period) plus (ii) the net amount
payable (or minus the net amount receivable) under any Swap Contract (relating
to interest rates only) during such period (whether or not actually paid or
received during such period), plus (iii) amortization of debt issuance costs,
debt discount or premium, plus (iv) other financing 16208864_8 6



--------------------------------------------------------------------------------



 
[okecreditagreement012.jpg]
fees and expenses incurred by Borrower or any of its Subsidiaries for such
period, including any tender or redemption premiums paid or payable in
connection with the purchase, acquisition, repayment, redemption, discharge or
defeasance of any Indebtedness. “Consolidated Net Income” means, for any period,
the net income (or loss) of the Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded therefrom (a) the income or loss of any Person accrued prior
to the date it became a Subsidiary of the Borrower, or is merged or consolidated
with the Borrower or any of its Subsidiaries, (b) any equity interests of the
Borrower or any Subsidiary in the earnings of any Person (other than a
Subsidiary of the Borrower), but including dividends and similar distributions
actually received by the Borrower or its Subsidiaries from any such Person, (c)
the undistributed earnings of any Subsidiary of the Borrower to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of the organizational
documents or Contractual Obligations of, or requirements of Law applicable to,
such Subsidiary, (d) any extraordinary gains or losses, and (e) any gains
attributable to write-ups of assets. “Consolidated Net Tangible Assets” means,
at any date of determination, the total amount of consolidated assets of the
Borrower and its Subsidiaries after deducting therefrom: (a) all current
liabilities (excluding (i) any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
12 months after the time as of which the amount thereof is being computed, (ii)
current maturities of the Obligations and other long-term debt and (iii) notes
payable); and (b) the value, net of any applicable reserves and accumulated
amortization, of all goodwill, trade names, trademarks, patents and other like
intangible assets, all as set forth, or on a pro forma basis would be set forth,
on the consolidated balance sheet of the Borrower and its Subsidiaries, prepared
in accordance with GAAP. “Consolidated Net Worth” means, as of any date of
determination, consolidated shareholders’ equity, determined in accordance with
GAAP, of the Borrower and its Subsidiaries as of that date, adjusted as follows:
(a) either (i) less the absolute value of net unrealized gains resulting from
Swap Contracts that are recorded by the Borrower in accumulated other
comprehensive income (loss) as determined in accordance with GAAP, or (ii) plus
the absolute value of net unrealized losses resulting from Swap Contracts that
are recorded by the Borrower in accumulated other comprehensive income (loss) as
determined in accordance with GAAP; and (b) either (i) less the absolute value
of defined benefit plan assets that are recorded by the Borrower in accumulated
other comprehensive income (loss) as determined in accordance with GAAP, or (ii)
plus the absolute value of defined benefit plan liabilities that are recorded by
the Borrower in accumulated other comprehensive income (loss) as determined in
accordance with GAAP. “Consolidated Total Debt” means, as of any date of
determination, Indebtedness of the Borrower and its Subsidiaries on a
consolidated basis as of such date, but excluding Indebtedness of the type
described in subsection (c) of the definition thereof. “Contractual Obligation”
means, as to any Person, any provision of any security issued by such Person or
of any agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound. 16208864_8 7



--------------------------------------------------------------------------------



 
[okecreditagreement013.jpg]
“Control” has the meaning specified in the definition of “Affiliate.” “Credit
Extension” means each of the following: (a) a Borrowing, and (b) an L/C Credit
Extension. “Debt Rating” has the meaning set forth in the definition of
“Applicable Rate.” “Debtor Relief Laws” means the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect. “Default” means any event
or condition that constitutes an Event of Default or that, with the giving of
any notice, the passage of time, or both, would be an Event of Default. “Default
Rate” means (a) when used with respect to Obligations other than Letter of
Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum, in each case to the fullest extent permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer,
any Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any L/C Issuer or Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lenders’ obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or 16208864_8 8



--------------------------------------------------------------------------------



 
[okecreditagreement014.jpg]
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of
written notice of such determination to the Borrower, each L/C Issuer, each
Swing Line Lender and each Lender. “Designated Jurisdiction” means any country,
region or territory to the extent that such country, region or territory itself
is the subject of any Sanction. “Disposition” or “Dispose” means the sale,
transfer, license, lease or other disposition (including any sale and leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith, but excluding (i) any
sale, assignment, transfer or other disposal of cash or cash equivalents and
(ii) any transfer of property or assets constituting an Investment.
“Documentation Agent” means each entity named as a “Documentation Agent” on the
cover page of this Agreement. “Dollar” and “$” mean lawful money of the United
States. “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Eligible
Assignee” has the meaning specified in Section 10.06(g). “Environmental Laws”
means any and all Federal, state, local, and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems. 16208864_8 9



--------------------------------------------------------------------------------



 
[okecreditagreement015.jpg]
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, or its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code). “ERISA Event” means
(a) a Reportable Event with respect to a Pension Plan; (b) a withdrawal by the
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in “critical status” or insolvent; (d)
the filing of a notice of intent to terminate, the treatment of a Plan amendment
as a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate; (g) the application for a
waiver of the minimum funding standard under the Pension Funding Rules; (h) the
assertion of a material claim (other than routine claims for benefits) against
any Pension Plan or the assets thereof, or against Borrower or any of its ERISA
Affiliates in connection with any Plan; or (i) the imposition of a Lien against
Borrower or any of ERISA Affiliates pursuant to Section 430(k) of the Code or
pursuant to Section 303(k) of ERISA with respect to any Pension Plan. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Eurodollar Rate” means: (a) for any Interest Period with
respect to a Eurodollar Rate Loan, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and 16208864_8 10



--------------------------------------------------------------------------------



 
[okecreditagreement016.jpg]
(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; provided that, if the Eurodollar Rate shall be
less than zero (0), such rate shall be deemed zero (0) for all purposes of this
Agreement; provided, further that to the extent a comparable or successor rate
is approved by the Administrative Agent in connection herewith, the approved
rate shall be applied in a manner consistent with market practice for
LIBOR-based loans; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent. “Eurodollar Rate Committed Loan” means a Committed Loan
that bears interest at a rate based on clause (a) of the definition of
Eurodollar Rate. “Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan.
“Event of Default” has the meaning specified in Section 8.01. “Excluded Taxes”
means any of the following Taxes imposed on or with respect to the
Administrative Agent, any Lender or any L/C Issuer or required to be withheld or
deducted from a payment to the Administrative Agent, such Lender or such L/C
Issuer: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of the Administrative Agent, such Lender or such L/C Issuer being organized
under the laws of, or having its principal office or, in the case of any Lender,
its Lending Office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 10.14) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to the Administrative Agent’s, such Lender’s or such L/C
Issuer’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. “Execution Date” means the first
date all the conditions precedent in Section 4.01 are satisfied or waived in
accordance with Section 10.01 (or, in the case of Section 4.01(b), waived by the
Person entitled to receive the applicable payment), which date shall be set
forth in and conclusively established by the notice, dated as of the Execution
Date, delivered by the Administrative Agent pursuant to Section 4.01. “Existing
OKE Credit Agreement” means that certain Amended and Restated Credit Agreement,
effective as of January 31, 2014, among Borrower, Bank of America, N.A., as
administrative agent and the lenders and letter of credit issuing banks parties
thereto, as amended. 16208864_8 11



--------------------------------------------------------------------------------



 
[okecreditagreement017.jpg]
“Existing OKS Credit Agreement” means that certain Amended and Restated Credit
Agreement effective as of January 31, 2014, among ONEOK Partners, Citibank,
N.A., as administrative agent and the lenders and letter of credit issuing banks
parties thereto, as amended. “Facility Fee” has the meaning set forth in Section
2.10(b). “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code. “Federal Funds Rate”
means, for any day, the rate per annum equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank on
such day on such transactions most closely resembling such overnight Federal
funds transactions as reasonably determined by the Administrative Agent; and (c)
if the Federal Funds Rate shall be less than zero (0), such rate shall be deemed
zero (0) for all purposes of this Agreement. “Fee Letters” means (i) the letter
agreement dated March 20, 2017, among the Borrower and Citigroup Global Markets
Inc., and (ii) the letter agreement dated March 20, 2017, among the Borrower,
Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
and (iii) the letter agreement dated as of April 18, 2017 among Borrower,
Barclays Bank PLC, JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd., Morgan Stanley
Senior Funding, Inc., Wells Fargo Bank, National Association and Wells Fargo
Securities LLC. “Financing Vehicle” has the meaning set forth in the definition
of “Hybrid Securities”. “Fitch” means Fitch Ratings, Inc. and any successor
thereto. “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction. “FRB”
means the Board of Governors of the Federal Reserve System of the United States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Pro Rata Share of outstanding Swing
Line Loans made by such Swing Line Lender other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders pursuant to Section 2.17 or Cash Collateralized in accordance with
the terms hereof. 16208864_8 12



--------------------------------------------------------------------------------



 
[okecreditagreement018.jpg]
“Fund” has the meaning specified in Section 10.06(g). “GAAP” means generally
accepted accounting principles in the United States set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession in the United States, that
are applicable to the circumstances as of the date of determination,
consistently applied. “Governmental Authority” means any nation or government,
any state or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank). “Granting Lender” has the meaning specified in Section 10.06(i).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning. “Guarantors”
means, collectively, the Initial Guarantors and each other Guarantor that
executes a Guaranty Agreement Joinder in accordance with Section 6.14 “Guaranty
Agreement” shall mean the Guaranty Agreement, dated as of the date hereof and
substantially in the form of Exhibit G, made by the Guarantors in favor of the
Administrative Agent for the benefit of the Lenders. “Guaranty Agreement
Joinder” means a Guaranty Agreement Joinder, substantially in the form as
Exhibit I. 16208864_8 13



--------------------------------------------------------------------------------



 
[okecreditagreement019.jpg]
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional (at the option of the issuer thereof) or mandatory deferral of interest
or distributions, issued by the Borrower, or any business trusts, limited
liability companies, limited partnerships or similar entities (each, a
“Financing Vehicle”) (i) substantially all of the common equity, general partner
or similar interests of which are owned (either directly or indirectly through
one or more wholly-owned Subsidiaries) at all times by the Borrower, (ii) that
have been formed for the purpose of issuing trust preferred securities or
deferrable interest subordinated debt, and (iii) substantially all the assets of
which consist of (A) subordinated debt of the Borrower, and (B) payments made
from time to time on the subordinated debt. “Hydrocarbon Interests” means all
rights, titles, interests and estates now owned or hereafter acquired by the
Borrower or any of its Subsidiaries in any and all oil, gas and other liquid or
gaseous hydrocarbon properties and interests, including without limitation,
mineral fee or lease interests, production sharing agreements, concession
agreements, license agreements, service agreements, risk service agreements or
similar Hydrocarbon interests granted by an appropriate Governmental Authority,
farmout, overriding royalty and royalty interests, net profit interests, oil
payments, production payment interests and similar interests in Hydrocarbons,
including any reserved or residual interests of whatever nature. “Hydrocarbons”
means oil, gas, casing head gas, condensate, distillate, liquid hydrocarbons,
gaseous hydrocarbons, all products refined, separated, settled and dehydrated
therefrom, including, without limitation, kerosene, liquefied petroleum gas,
refined lubricating oils, diesel fuel, drip gasoline, natural gasoline, helium,
sulfur and all other minerals. “Immaterial Subsidiary” on any date shall mean
any Subsidiary of the Borrower that (a) does not have, as of such date, assets
with a value in excess of 5.0% of the total assets of the Borrower and its
Subsidiaries, and did not, as of the last day of the fiscal quarter of the
Borrower most recently ended, have revenues representing in excess of 5.0% of
total revenues of the Borrower and its Subsidiaries, in each case, on a
consolidated basis, and (b) taken together with all Immaterial Subsidiaries does
not have, as of such date, assets with a value in excess of 5.0% of the total
assets of the Borrower and its Subsidiaries, and as of the last day of the
fiscal quarter of the Borrower most recently ended, did not have revenues
representing in excess of 5.0% of total revenues of the Borrower and its
Subsidiaries, in each case, on a consolidated basis. “Increase Effective Date”
has the meaning set forth in Section 2.16(b). “Indebtedness” means, as to any
Person at a particular time, without duplication, all of the following, whether
or not included as indebtedness or liabilities in accordance with GAAP:
16208864_8 14



--------------------------------------------------------------------------------



 
[okecreditagreement020.jpg]
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (c) net
obligations of such Person under any Swap Contract; (d) all obligations of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business); (e) indebtedness
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse; (f) Capital
Lease Obligations and Synthetic Lease Obligations; (g) Off-Balance Sheet
Liabilities; (h) Guarantees of such Person in respect of any of the foregoing;
and (i) Hybrid Securities. For all purposes hereof, the Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. “Indemnified Taxes” means (a)
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document and
(b) to the extent not otherwise described in (a), Other Taxes. “Indemnitee” has
the meaning set forth in Section 10.04(b). “Initial Guarantors” means
Intermediate Partnership and ONEOK Partners. “Interest Payment Date” means, (a)
as to any Loan other than a Base Rate Loan, the last day of each Interest Period
applicable to such Loan and the Maturity Date; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any 16208864_8 15



--------------------------------------------------------------------------------



 
[okecreditagreement021.jpg]
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date. “Interest Period”
means as to each Eurodollar Rate Loan, the period commencing on the date such
Eurodollar Rate Loan is disbursed or converted to or continued as a Eurodollar
Rate Loan and ending on the date one, two, three or six months (in each case,
subject to availability) thereafter, as selected by the Borrower in its
Committed Loan Notice; provided that: (i) any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Rate Loan, such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; (ii) any Interest Period
pertaining to a Eurodollar Rate Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and (iii)
no Interest Period shall extend beyond the Maturity Date. “Intermediate
Partnership” means ONEOK Partners Intermediate Limited Partnership, a Delaware
limited partnership. “Investment” means, as to any Person, any direct or
indirect acquisition or investment by such Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment. “IRS” means
the United States Internal Revenue Service. “ISP” has the meaning set forth in
Section 2.04(h). “Issuer Documents” means with respect to any Letter of Credit,
the Letter Credit Application, and any other document, agreement and instrument
entered into any L/C Issuer and the Borrower (or any Subsidiary) or in favor of
such L/C Issuer and relating to any such Letter of Credit. “Joint Venture” means
an entity, other than a Subsidiary, in which the Borrower or a Subsidiary owns
an equity interest. “Laws” means, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed 16208864_8 16



--------------------------------------------------------------------------------



 
[okecreditagreement022.jpg]
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share. “L/C
Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date required to be
reimbursed pursuant to Section 2.04(c)(i) or refinanced as a Committed Borrowing
on or before such date. “L/C Credit Extension” means, with respect to any Letter
of Credit, the issuance thereof or extension of the expiry date thereof, or the
renewal or increase of the amount thereof. “L/C Issuer” means each of Citibank,
N.A., Bank of America, N.A., Barclays Bank PLC, JPMorgan Chase Bank, N.A.,
Mizuho Bank, Ltd., Morgan Stanley Senior Funding, Inc. and Wells Fargo Bank,
National Association, in its capacity as issuer of Letters of Credit hereunder,
and any additional Lender approved by the Administrative Agent and the Borrower
in its reasonable discretion that has agreed to act as an “L/C Issuer”, and any
successor issuer of Letters of Credit hereunder. As used herein, the term “the
L/C Issuer” shall mean “each L/C Issuer” or, if such term is used with reference
to one or more Letters of Credit, shall mean, with respect to each such Letter
of Credit, “the applicable L/C Issuer.” “L/C Issuer Commitment” means (a) with
respect to each of Citibank, N.A., Bank of America, N.A. and any other initial
L/C Issuer hereunder, the amount opposite such L/C Issuer’s name on Schedule
2.01 under the heading of “L/C Issuer Commitments”, or, with respect to any such
L/C Issuer (x) such greater amount as shall be agreed from time to time in
writing by the Borrower, such L/C Issuer and the Administrative Agent or (y)
such lesser amount as shall be agreed from time to time in writing by the
Borrower, all L/C Issuers and the Administrative Agent, and (b) with respect to
any Lender which agrees to be a L/C Issuer after the Closing Date, the amount
agreed in writing from time to time by such L/C Issuer, the Borrower and the
Administrative Agent. “L/C Obligations” means, as at any date of determination,
the aggregate undrawn amount of all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP or
applicable law, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn. “Left Lead Arranger” means Citigroup
Global Markets Inc. “Lender” has the meaning specified in the introductory
paragraph hereto and, as the context requires, includes the L/C Issuers and the
Swing Line Lenders. “Lending Office” means, as to any Lender, the office or
offices of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Borrower and the Administrative Agent. 16208864_8 17



--------------------------------------------------------------------------------



 
[okecreditagreement023.jpg]
“Letter of Credit” means any standby letter of credit issued hereunder. “Letter
of Credit Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by any L/C
Issuer. “Letter of Credit Expiration Date” means, with respect to each L/C
Issuer and each Letter of Credit issued by such L/C Issuer, the day that is
seven days prior to the later of (a) the initial Maturity Date and (b) such
extended Maturity Date as to which such L/C Issuer has agreed in accordance with
the Borrower’s exercise of the extension option pursuant to Section 2.15 (or, if
such day is not a Business Day, the next preceding Business Day). “Letter of
Credit Fee” has the meaning set forth in Section 2.04(i). “Letter of Credit
Sublimit” means an amount equal to $100,000,000. The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Commitments. “Leverage Ratio”
means, as of the last day of any fiscal quarter, the ratio of (i) Consolidated
Total Debt as of such date (excluding any amount of Hybrid Securities not to
exceed a total of 15% of Total Capital) to (ii) Adjusted Consolidated EBITDA for
the four consecutive fiscal quarters ending on such date. “Lien” means any
mortgage, pledge, hypothecation, assignment for security, deposit arrangement,
lien (statutory or other), charge, or preference, priority or other security
interest or preferential arrangement of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing). “Loan”
means an extension of credit by a Lender to the Borrower under Article II in the
form of a Committed Loan or a Swing Line Loan. “Loan Documents” means this
Agreement, each Note, each Issuer Document, any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.04 of this
Agreement, the Guaranty Agreement, each Guaranty Agreement Joinder and each Fee
Letter. “Loan Parties” means the Borrower and the Guarantors. “Material Adverse
Effect” means (a) a material adverse change in, or a material adverse effect
upon, the operations, properties or financial condition of the Borrower and its
Subsidiaries taken as a whole; provided however, (i) a downgrade by S&P, Fitch
and/or Moody’s of their respective Debt Rating shall not, in and of itself, be
deemed to be a Material Adverse Effect, and (ii) the fact that the Borrower is
unable to borrow in the commercial paper market shall not, in and of itself, be
deemed to be a Material Adverse Effect; but for purposes of clarity in
interpreting the foregoing clauses (i) and (ii), it is agreed that the event(s),
change(s), circumstance(s) or condition(s) that causes such downgrade (or an
announcement of a potential downgrade or a review for possible ratings change)
of the Debt Rating or that causes such inability of the Borrower to borrow in
the commercial paper market, and the effect or change caused by such downgrade
(or an announcement of a potential downgrade or a review for possible ratings
change) of the Debt Rating or by such inability to borrow, will be considered in
determining 16208864_8 18



--------------------------------------------------------------------------------



 
[okecreditagreement024.jpg]
whether there has been a Material Adverse Effect; (b) a material impairment of
the ability of any Loan Party to perform its payment obligations, under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party. “Material Project” means the
construction or expansion of a capital project of the Borrower or any of its
Subsidiaries which has a budgeted capital cost exceeding $25,000,000. “Material
Project EBITDA Adjustments” means, with respect to each Material Project, (A)
prior to the Commercial Operation Date of the Material Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of the Material Project) of an
amount to be approved by the Administrative Agent as the projected Consolidated
EBITDA attributable to such Material Project for the twelve month period
following the scheduled Commercial Operation Date of such Material Project (such
amount to be determined based on customer contracts or tariff-based customers
relating to such Material Project, the creditworthiness of the other parties to
such contracts or such tariff-based customers and projected revenues from such
contracts, tariffs, capital costs and expenses, scheduled Commercial Operation
Date, commodity price assumptions and other factors deemed appropriate by the
Administrative Agent) which may, at the Borrower’s option, be added to actual
Consolidated EBITDA for the Borrower and its Subsidiaries for the fiscal quarter
in which construction of such Material Project commences and for each fiscal
quarter thereafter until the Commercial Operation Date of the Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but without duplication of any actual Consolidated EBITDA attributable to such
Material Project following such Commercial Operation Date); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date, then the foregoing amount shall be reduced, for quarters ending
after the scheduled Commercial Operation Date to (but excluding) the first full
quarter after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) longer than 90 days, but not
more than 180 days, 25%, (ii) longer than 180 days but not more than 270 days,
50%, and (iii) longer than 270 days, 100%; and (B) beginning with the first full
fiscal quarter following the Commercial Operation Date of the Material Project
and for the two immediately succeeding fiscal quarters, an amount to be approved
by the Administrative Agent as the projected Consolidated EBITDA attributable to
the Material Project (determined in the same manner set forth in clause (A)
above) for the balance of the four full fiscal quarter period following such
Commercial Operation Date, which may, at the Borrower’s option, be added to the
actual Consolidated EBITDA attributable to the Material Project for such fiscal
quarter or quarters. Notwithstanding the foregoing: (i) no such additions shall
be allowed with respect to any Material Project unless (a) not later than 30
days (or such shorter period as acceptable to the Administrative Agent) prior to
the delivery of any certificate required by the terms and provisions of Section
6.02(a) to 16208864_8 19



--------------------------------------------------------------------------------



 
[okecreditagreement025.jpg]
the extent Material Project EBITDA Adjustments will be made to Consolidated
EBITDA in determining compliance with Section 7.09, the Borrower shall have
delivered to the Administrative Agent a written request for Material Project
EBITDA Adjustments setting forth (i) the scheduled Commercial Operation Date for
such Material Project, (ii) pro forma projections of Consolidated EBITDA
attributable to such Material Project, (iii) information, as applicable,
regarding (A) customer contracts and tariffs relating to such Material Project,
(B) the creditworthiness of the other parties to such contracts and tariff-based
customers, (C) projected revenues, (D) projected capital costs and expenses, and
(E) commodity price assumptions, and (iv) such other information previously
requested by the Administrative Agent, and (b) prior to the date such
certificate is required to be delivered, the Administrative Agent shall have
approved (such approval not to be unreasonably withheld) such projections and
shall have received such other information and documentation as the
Administrative Agent may reasonably request, all in form and substance
satisfactory to the Administrative Agent, and (ii) the aggregate amount of all
Material Project EBITDA Adjustments during any period shall be limited to 20% of
the total actual Consolidated EBITDA for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments or any pro forma adjustments for Acquisitions). “Maturity
Date” means, with respect to any Lender, the later of (a) the fifth anniversary
of the Closing Date and (b) if maturity is extended pursuant to Section 2.15
with the consent of such Lender, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions. “Non-Defaulting Lender” means,
at any time, each Lender that is not a Defaulting Lender at such time.
“Non-Extending Lender” has the meaning set forth in Section 2.15(b). “Note”
means a promissory note made by the Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit D. “Obligations”
means all advances to, and debts, liabilities, obligations, covenants and duties
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. 16208864_8 20



--------------------------------------------------------------------------------



 
[okecreditagreement026.jpg]
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury. “Off-Balance Sheet Liabilities” means, with respect
to the Borrower as of any date of determination thereof, without duplication and
to the extent not included as a liability on the consolidated balance sheet of
the Borrower and its Subsidiaries in accordance with GAAP: (a) with respect to
any asset securitization transaction (including any accounts receivable purchase
facility) (i) the unrecovered investment of purchasers or transferees of assets
so transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of the Borrower or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) any Synthetic Lease Obligation; (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of the Borrower and its Subsidiaries, provided that Off-Balance
Sheet Liabilities of the Borrower and its Subsidiaries shall not include the
existing sale and leaseback transactions described on Schedule 1.01A provided
that the documents governing such transactions are not amended after the
Execution Date so as to increase the amount of the Borrower’s or its
Subsidiaries’ total payment obligations thereunder; or (d) any other monetary
obligation arising with respect to any other transaction which (i) upon the
application of any Debtor Relief Law to the Borrower or any of its Subsidiaries,
would be characterized as indebtedness or (ii) is the functional equivalent of
or takes the place of borrowing but which, in each such case does not constitute
a liability on the consolidated balance sheet of the Borrower and its
Subsidiaries (for purposes of this clause (d), any transaction structured to
provide tax deductibility as interest expense of any dividend, coupon or other
periodic payment will be deemed to be the functional equivalent of a borrowing).
“Oil and Gas Agreements” means operating agreements, processing agreements,
farm-out and farm-in agreements, development agreements, area of mutual interest
agreements, contracts for the gathering and/or transportation of oil and natural
gas, unitization agreements, pooling arrangements, joint bidding agreements,
joint venture agreements, participation agreements, surface use agreements,
service contracts, leases and subleases of Oil and Gas Properties or other
similar agreements which are customary in the oil and gas business, howsoever
designated, in each case made or entered into in the ordinary course of the oil
and gas business as conducted by the Borrower and its Subsidiaries. “Oil and Gas
Properties” means (a) Hydrocarbon Interests; (b) the Property now or hereafter
pooled or unitized with Hydrocarbon Interests; (c) all presently existing or
future unitization, pooling agreements and declarations of pooled units and the
units created thereby (including, without limitation, all units created under
orders, regulations and rules of any Governmental Authority) which may affect
all or any portion of the Hydrocarbon Interests; (d) all operating agreements,
contracts and other agreements which relate to any of the Hydrocarbon Interests
or the production, sale, purchase, exchange or processing of Hydrocarbons from
or attributable to such Hydrocarbon Interest; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, the lands covered thereby and all oil in tanks and all rents, issues,
profits, proceeds, products, revenues and other income from or attributable to
the Hydrocarbon Interests; and (f) all tenements, hereditaments, appurtenances
and 16208864_8 21



--------------------------------------------------------------------------------



 
[okecreditagreement027.jpg]
property in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests, and any and all property, now owned or hereinafter
acquired and situated upon, used, held for use or useful in connection with the
operating, working or development of any of such Hydrocarbon Interests or
property (excluding drilling rigs, automotive equipment or other personal
property which may be on such premises for the purpose of drilling a well or for
other similar temporary uses) and including any and all oil wells, gas wells,
injection wells or other wells, buildings, structures, fuel separators, liquid
extraction plants, plant compressors, pumps, pumping units, field gathering
systems, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing. “ONEOK Partners” means ONEOK Partners, L.P., a Delaware limited
partnership. “ONEOK Partners Unit Acquisition” means the acquisition by Borrower
(directly or indirectly through one or more wholly-owned Subsidiaries) of all of
the 171.5 million outstanding Common Units not already owned by Borrower
(directly or indirectly through one or more wholly-owned Subsidiaries) as of the
Closing Date at a fixed exchange ratio of a 0.985 share of common stock of the
Borrower for each publicly-held Common Unit. “Organization Documents” means, (a)
with respect to any corporation, the certificate or articles of incorporation
and the bylaws (or equivalent or comparable constitutive documents with respect
to any non-U.S. jurisdiction); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity. “Other Connection Taxes” means, with
respect to the Administrative Agent, any Lender or any L/C Issuer, Taxes imposed
as a result of a present or former connection between the Administrative Agent,
such Lender or such L/C Issuer and the jurisdiction imposing such Tax (other
than connections arising from the Administrative Agent, such Lender or such L/C
Issuer having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). “Other Taxes” means
all present or future stamp, court or documentary, intangible, recording, filing
or similar Taxes that arise from any payment made under or, from the execution,
delivery, performance, enforcement or registration of, or from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
3.06). “Outstanding Amount” means (i) with respect to Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and 16208864_8 22



--------------------------------------------------------------------------------



 
[okecreditagreement028.jpg]
prepayments or repayments of Committed Loans and Swing Line Loans, as the case
may be, occurring on such date; and (ii) with respect to any L/C Obligations on
any date, the amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date. “Participant” has the meaning specified in
Section 10.06(d). “PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006. “Pension Funding Rules”
means the rules of the Code and ERISA regarding minimum required contributions
(including any installment payment thereof) to Pension Plans and set forth in,
with respect to plan years ending prior to the effective date of the Pension
Act, Section 412 of the Code and Section 302 of ERISA, each as in effect prior
to the Pension Act and, thereafter, Section 412, 430, 431, 432 and 436 of the
Code and Sections 302, 303, 304 and 305 of ERISA. “Pension Plan” means any
“employee pension benefit plan” (as such term is defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by the Borrower or any ERISA Affiliate or to
which the Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years. “Person” means any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity. “Plan” means any
“employee benefit plan” (as such term is defined in Section 3(3) of ERISA) which
is established, sponsored, maintained or contributed to by, or required to be
contributed to, by the Borrower or any ERISA Affiliate. “Platform” has the
meaning set forth in Section 6.02. “Pro Rata Share” means, with respect to each
Lender at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Commitment of
such Lender at such time and the denominator of which is the amount of the
Aggregate Commitments at such time, subject to adjustment as provided in Section
2.17; provided that if the commitment of each Lender to make Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or has otherwise expired, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof. The initial Pro Rata Share of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable. 16208864_8 23



--------------------------------------------------------------------------------



 
[okecreditagreement029.jpg]
“Register” has the meaning set forth in Section 10.06(c). “Registration
Statement” means the Registration Statement on Form S-4 filed by the Borrower
with the SEC with respect to the shares of Borrower’s common stock to be
exchanged for Common Units in connection with the ONEOK Partners Unit
Acquisition, as amended from time to time. “Related Parties” means, with respect
to any Person, such Person’s Affiliates and the partners, directors, officers,
employees, agents and advisors of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice. “Required Lenders” means, as of any
date of determination, Lenders having more than 50% of the Aggregate Commitments
or, if the commitment of each Lender to make Loans and the obligation of each
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, Lenders holding in the aggregate more than 50% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders. “Responsible Officer” of a Loan Party means the chief
executive officer, president, vice president with responsibility for financial
matters, chief financial officer, treasurer or assistant treasurer of such Loan
Party (or, if such Loan Party is a limited partnership, of the general partner
of such Loan Party). Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. “Restricted Payment” shall
have the meaning set forth in Section 7.10. “S&P” means Standard & Poor's
Ratings Services, a Standard & Poor's Financial Services LLC business, and any
successor thereto. “Sanction(s)” means any international economic sanction
administered or enforced by the United States Government, including without
limitation, OFAC, the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority. “SEC” means the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any of its principal functions. “Solvent” mean, with respect to any Person on
any date of determination, that on such date (a) the fair value of the property
of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not 16208864_8 24



--------------------------------------------------------------------------------



 
[okecreditagreement030.jpg]
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability. “SPC”
has the meaning specified in Section 10.06(i). “Specified Acquisition” means one
or more acquisitions of assets, equity interests, entities, operating lines or
divisions in any fiscal quarter for an aggregate purchase price of not less than
$25,000,000. “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. “Swap Contract” means (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options (excluding stock options granted to directors,
employees, management, and consultants), bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. “Swap Termination Value” means, in respect of any one or more
Swap Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). 16208864_8 25



--------------------------------------------------------------------------------



 
[okecreditagreement031.jpg]
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05. “Swing Line Commitment” means (a) with respect to each Swing Line
Lender hereunder, the amount opposite such Swing Line Lender’s name on Schedule
2.01 under the heading of “Swing Line Commitments”, and (b) with respect to any
Lender which agrees to be a Swing Line Lender after the Closing Date, the amount
agreed in writing from time to time by such Swing Line Lender, the Borrower and
the Administrative Agent. “Swing Line Lender” means Citibank and Bank of
America, each in its capacity as provider of Swing Line Loans, and any
additional Lender that is designated as a Swing Line Lender hereunder with the
consent of the Borrower and the Administrative Agent. All references to
“Swingline Lender” mean each Swing Line Lender, and Swing Line Lender or the
applicable Swing Line Lender, as the context may require. “Swing Line Loan” has
the meaning specified in Section 2.05(a). “Swing Line Loan Notice” means a
notice of a Swing Line Borrowing pursuant to Section 2.05(b), which, if in
writing, shall be substantially in the form of Exhibit C. “Swing Line Sublimit”
means an amount equal to the lesser of (a) $200,000,000 and (b) the Aggregate
Commitments, or such lesser amount as agreed by the Borrower and the Swing Line
Lenders. The Swing Line Sublimit is part of, and not in addition to, the
Aggregate Commitments. “Syndication Agent” means each entity named as a
“Syndication Agent” on the cover page of this Agreement. “Synthetic Lease
Obligation” means the monetary obligation of a Person under (a) a so-called
synthetic, off-balance sheet or tax retention lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment). “Taxes” means all present or future taxes,
levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Threshold Amount” means $100,000,000. “Total Capital” means, at any
time, the sum of (a) Consolidated Total Debt and (b) Consolidated Net Worth.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations. “Transaction Expenses” means any costs, premiums, fees or
expenses incurred or paid by the Borrower or any of its Subsidiaries in
connection with the Transactions. 16208864_8 26



--------------------------------------------------------------------------------



 
[okecreditagreement032.jpg]
“Transactions” means (i) the execution, delivery and performance by each of the
Loan Parties of this Agreement and the other Loan Documents to which it is a
party, the initial borrowing of Loans on the Closing Date and the use of the
proceeds thereof, (ii) the payment of all Transaction Expenses and (iii) the
transactions related or ancillary thereto. “Type” means with respect to a
Committed Loan, its character as a Base Rate Loan or a Eurodollar Rate Loan.
“Unfunded Pension Liability” means the amount (if any) by which the present
value of a Pension Plan’s benefit liabilities under Section 4001(a)(16) of
ERISA, determined using actuarial assumptions for funding purposes which are
equal to the assumptions used by the Pension Plan's actuary for funding said
Pension Plan pursuant to Section 412 of the Code for the applicable plan year,
exceeds the current fair market value of such Pension Plan's assets. “United
States” and “U.S.” mean the United States of America. “Unreimbursed Amount” has
the meaning set forth in Section 2.04(c)(i). “U.S. Person” means any Person that
is a “United States Person” as defined in Section 7701(a)(30) of the Code. “U.S.
Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3). “Write-Down and Conversion Powers” means, with respect to any
EEA Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. 1.02 Other Interpretive
Provisions. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) The
meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms. (b) (i) The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof. (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears. (iii) The words “include,” “includes”
and “including” are by way of example and not limitation. (iv) The term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form. 16208864_8 27



--------------------------------------------------------------------------------



 
[okecreditagreement033.jpg]
(v) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. (c) In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including.” (d) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document. 1.03 Accounting Terms. (a) All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP as in effect from time to time.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded. (b) If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein
until such time, if any, as such financial ratio or requirement are adjusted or
reset to reflect such changes in GAAP and such adjustments or resets are agreed
to in writing by the Borrower, the Administrative Agent and the Required
Lenders. 1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number). 1.05 References to Agreements and Laws. Unless
otherwise expressly provided herein, (a) references to Organization Documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law. 1.06 Times of Day. Unless otherwise
specified, all references herein to times of day shall be references to Central
time (daylight or standard, as applicable). 16208864_8 28



--------------------------------------------------------------------------------



 
[okecreditagreement034.jpg]
1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 2.01 Committed Loans. Subject
to the terms and conditions set forth herein, each Lender severally agrees to
make loans (each such loan, a “Committed Loan”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Commitment. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.06, and reborrow
under this Section 2.01. Committed Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein. 2.02 Borrowings, Conversions and
Continuations of Loans. (a) Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of Eurodollar
Rate Committed Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent (i) not later than 10:00 a.m. three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Committed Loans or of any conversion of
Eurodollar Rate Committed Loans to Base Rate Committed Loans, and (ii) not later
than 1:00 p.m. on the requested date of any Borrowing of Base Rate Committed
Loans. Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans shall be in a principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. Except as provided in Sections
2.04(c) and 2.05(c), each Borrowing of or conversion to Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Committed Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if 16208864_8 29



--------------------------------------------------------------------------------



 
[okecreditagreement035.jpg]
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Committed Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Committed Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. (b) Following
receipt of a Committed Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Committed Borrowing, each Lender shall
make the amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. (in the case of Eurodollar Rate Committed Loans) or 3:00 p.m. (in the
case of Base Rate Committed Loans) on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.03 (and, if such Borrowing is the initial Credit
Extension, Sections 4.01 and 4.02), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Citibank with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing shall be applied, first, to the payment in full of any such
L/C Borrowings and second, to the Borrower as provided above. (c) Except as
otherwise provided herein, a Eurodollar Rate Committed Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Committed Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Committed Loans without the consent
of the Required Lenders. (d) The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Committed Loans upon determination of such interest rate.
The determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Citibank’s prime rate used in determining the Base Rate
promptly following the public announcement of such change. (e) After giving
effect to all Committed Borrowings, all conversions of Committed Loans from one
Type to the other, and all continuations of Committed Loans as the same Type,
there shall not be more than six Interest Periods in effect with respect to
Committed Loans. 16208864_8 30



--------------------------------------------------------------------------------



 
[okecreditagreement036.jpg]
2.03 Reserved. 2.04 Letters of Credit. (a) The Letter of Credit Commitment. (i)
Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower or
its Subsidiaries and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (w) the Total
Outstandings shall not exceed the Aggregate Commitments, (x) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall not
exceed such Lender’s Commitment, (y) the Outstanding Amount of all L/C
Obligations shall not exceed the Letter of Credit Sublimit, and (z) the
Outstanding Amount of the L/C Obligations with respect to Letters of Credit
issued by such L/C Issuer shall not exceed such L/C Issuer’s L/C Issuer
Commitment (unless such L/C Issuer consents to having the Outstanding Amounts of
the L/C Obligations with respect to Letters of Credit issued by such L/C Issuer
exceed such L/C Issuer’s L/C Issuer Commitment). Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Letters of Credit shall be standby letters of credit
issued to support the payment or performance obligations of the Borrower or its
Subsidiaries. (ii) No L/C Issuer shall issue any Letter of Credit, if: (A)
subject to Section 2.04(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless such L/C Issuer has approved such expiry date; or (B) the
expiry date of the requested Letter of Credit would occur after the Letter of
Credit Expiration Date, unless all Lenders have approved such expiry date. (iii)
No L/C Issuer shall be under any obligation to issue any Letter of Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with 16208864_8 31



--------------------------------------------------------------------------------



 
[okecreditagreement037.jpg]
jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such L/C Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it; (B) the expiry date of such requested
Letter of Credit would occur after any Maturity Date applicable to any
Non-Extending Lender, unless the amount of such Letter of Credit together with
all other L/C Obligations outstanding on the date of issuance of such Letter of
Credit is equal to or less than the aggregate Commitments of all Lenders who
shall remain parties to this Agreement subsequent to the Maturity Date that
immediately precedes the expiry date of such Letter of Credit; (C) the issuance
of such Letter of Credit would violate one or more policies of such L/C Issuer,
or such Letter of Credit is in an initial stated amount less than $500,000 or is
to be denominated in a currency other than Dollars; or (D) any Lender is at that
time a Defaulting Lender, unless (x) such L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, reasonably satisfactory
to such L/C Issuer with the Borrower or such Lender to eliminate such L/C
Issuer’s Fronting Exposure with respect to the Defaulting Lender as provided in
Section 2.17(c) or (y) such Defaulting Lender’s participation in L/C Obligations
has been reallocated among Non-Defaulting Lenders under Section 2.17. (iv) Such
L/C Issuer shall be under no obligation to amend any Letter of Credit if (A) the
L/C Issuer would have no obligation at such time to issue such Letter of Credit
in its amended form under the terms hereof, or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit. (v) Such L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
such L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer. (b)
Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the applicable L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a 16208864_8 32



--------------------------------------------------------------------------------



 
[okecreditagreement038.jpg]
Responsible Officer of the Borrower. Such Letter of Credit Application must be
received by such L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the applicable
L/C Issuer may agree in a particular instance in its sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
such L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as such L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to such L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may require. Additionally, the Borrower shall furnish to such
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may require
to prepare, amend, or extend such Letter of Credit. (ii) Promptly after receipt
of any Letter of Credit Application, the applicable L/C Issuer will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has received a copy of such Letter of Credit Application from the Borrower
and, if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof. Unless such L/C Issuer has received written notice from the
Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or the applicable Subsidiary or enter into the applicable amendment, as
the case may be, in each case in accordance with such L/C Issuer's usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit. (iii) If the Borrower so
requests in any applicable Letter of Credit Application, the applicable L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by such L/C Issuer,
the Borrower shall not be required to make a specific request to such L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized 16208864_8 33



--------------------------------------------------------------------------------



 
[okecreditagreement039.jpg]
(but may not require) such L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) of
Section 2.04(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Administrative Agent or the Borrower that
one or more of the applicable conditions specified in Section 4.03 is not then
satisfied, and in such case directing such L/C Issuer not to permit such
extension. (iv) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that permits the automatic reinstatement of
all or a portion of the stated amount thereof after any drawing thereunder
(each, an “Auto-Reinstatement Letter of Credit”). Unless otherwise directed by
such L/C Issuer, the Borrower shall not be required to make a specific request
to such L/C Issuer to permit such reinstatement. Once an Auto-Reinstatement
Letter of Credit has been issued, except as provided in the following sentence,
the Lenders shall be deemed to have authorized (but may not require) such L/C
Issuer to reinstate all or a portion of the stated amount thereof in accordance
with the provisions of such Letter of Credit. Notwithstanding the foregoing, if
such Auto-Reinstatement Letter of Credit permits such L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non- Reinstatement Deadline”), such L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is ten Business Days before
the Non-Reinstatement Deadline from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.03
is not then satisfied (treating such reinstatement as an L/C Credit Extension
for purposes of this clause) and, in such case, directing such L/C Issuer not to
permit such reinstatement. (v) Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, such L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment. (c) Drawings and Reimbursements; Funding of Participations.
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
compliant drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than 11:00
a.m. on the Business Day following the date of any payment by such L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Borrower shall
reimburse such L/C Issuer through the Administrative Agent, in an amount equal
to the amount of such drawing. In the event that reimbursement is made on the
day after the Honor Date as permitted by this subsection (c)(i), interest shall
be payable by the Borrower at the rate set forth in Section 2.09(a)(ii) on the
amount of the drawing from the date on which the relevant draft is paid until
the date on which such amount is either paid in full (by 16208864_8 34



--------------------------------------------------------------------------------



 
[okecreditagreement040.jpg]
payment made by the Borrower or by a Borrowing of Base Rate Loans pursuant to
this subsection (c)(i)) or is deemed to be an L/C Borrowing pursuant to Section
2.04(c)(iii). If the Borrower does not so reimburse such L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Pro Rata Share thereof. In such event, the Borrower
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date or the next Business Day thereafter in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.03 (other than the delivery of a Committed
Loan Notice). Any notice given by such L/C Issuer or the Administrative Agent
pursuant to this Section 2.04(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice. (ii) Each
Lender (including the Lender acting as a L/C Issuer) shall upon any notice
pursuant to Section 2.04(c)(i) make funds available (and the Administrative
Agent may apply Cash Collateral provided for this purpose pursuant to Section
2.04(g) as a result of a Defaulting Lender) for the account of such L/C Issuer
at the Administrative Agent’s Office in an amount equal to its Pro Rata Share of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.04(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to such L/C Issuer.
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.03 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from such L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of such L/C Issuer pursuant to Section 2.04(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.04. (iv) Until each Lender funds
its Committed Loan or L/C Advance pursuant to this Section 2.04(c) to reimburse
any L/C Issuer for any amount drawn under any Letter of Credit, interest in
respect of such Lender’s Pro Rata Share of such amount shall be solely for the
account of such L/C Issuer. (v) Each Lender’s obligation to make Committed Loans
or L/C Advances to reimburse any L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.04(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
16208864_8 35



--------------------------------------------------------------------------------



 
[okecreditagreement041.jpg]
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.03 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse such L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein. (vi) If any Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.04(c)
by the time specified in Section 2.04(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of such L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
(d) Repayment of Participations. (i) At any time after any L/C Issuer has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.04(c), if the Administrative Agent receives for the account of such L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent. (ii) If any payment received by the
Administrative Agent for the account of any L/C Issuer pursuant to Section
2.04(c)(i) is required to be returned under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by such L/C
Issuer in its discretion), each Lender shall pay to the Administrative Agent for
the account of the L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement. 16208864_8 36



--------------------------------------------------------------------------------



 
[okecreditagreement042.jpg]
(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following: (i) any lack of validity or enforceability of such
Letter of Credit, this Agreement, or any other agreement or instrument relating
thereto; (ii) the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under such Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit; (iv) any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower. The Borrower shall
promptly examine a copy of each Letter of Credit and each amendment thereto that
is delivered to it and, in the event of any claim of noncompliance with the
Borrower’s instructions or other irregularity, the Borrower will immediately
notify the L/C Issuer. The Borrower shall be conclusively deemed to have waived
any such claim against the L/C Issuer and its correspondents unless such notice
is given as aforesaid. (f) Role of L/C Issuer. Each Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, the L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. No L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any of the correspondents, participants or assignees of any L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross 16208864_8
37



--------------------------------------------------------------------------------



 
[okecreditagreement043.jpg]
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. No L/C Issuer, the Administrative Agent, any of their respective
Related Parties nor any of the correspondents, participants or assignees of any
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.04(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which were determined by a court of
competent jurisdiction by final and nonappealable judgment to have been caused
by the L/C Issuer's willful misconduct or gross negligence or the L/C Issuer's
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. (g) Cash
Collateral. Upon the request of the Administrative Agent or any L/C Issuer (with
a copy to the Administrative Agent) (i) if the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, the Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations in an amount equal to one hundred and
two percent (102%) of such Outstanding Amount determined as of the date of such
L/C Borrowing or the Letter of Credit Expiration Date, as the case may be.
Sections 2.06, 2.15(f), and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. If a Defaulting Lender fails to provide Cash
Collateral within two Business Days of receiving a written request of the
Administrative Agent or any L/C Issuer or Swing Line Lender, then the Borrower
shall provide such Cash Collateral within one Business Day of receiving written
notice from the Administrative Agent or such L/C Issuer or Swing Line Lender of
the Defaulting Lender’s failure to provide such Cash Collateral. For purposes of
this Agreement, “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the L/C Issuers and the Lenders,
as collateral for the L/C Obligations, cash or deposit account balances pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuers (which documents are hereby consented
to by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to the Administrative Agent, for the benefit of the L/C
Issuers and the Lenders, a first priority security interest in all such cash,
deposit accounts and all balances therein and in all other property so provided
as collateral pursuant to this Agreement, and in all proceeds of the foregoing,
all as security for the 16208864_8 38



--------------------------------------------------------------------------------



 
[okecreditagreement044.jpg]
obligations to which Cash Collateral may be applied. Cash collateral shall be
maintained in blocked, non- interest bearing deposit accounts held by the
Administrative Agent. If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided which has priority over the
Administrative Agent’s claim, or that the total amount of such Cash Collateral
is less than the amount required by this Section, Section 2.06 or 2.15(f), as
applicable, the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Agreement in respect of Letters of Credit or
Swing Line Loans shall be held and applied to the satisfaction of the specific
L/C Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
payment in full of all other obligations giving rise thereto (including by the
termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(vi)); or
(ii) the Administrative Agent’s determination that there exists excess Cash
Collateral; provided, however, that Cash Collateral furnished by or on behalf of
a Loan Party shall not be released during the continuance of an Event of Default
(and following application as provided in this Section 2.06, in Section 2.15(a)
or Section 2.17, as applicable, may be otherwise applied in accordance with
Section 8.03). (h) Applicability of ISP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) (the “ISP”) shall apply to each Letter of
Credit. (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily maximum amount available to be
drawn under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section 2.04 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Pro Rata Share
allocable to such Letter of Credit pursuant to Section 2.17(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account
(unless Cash Collateral has been provided with respect to such Defaulting
Lender’s participation in Letters of Credit). For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.07. Such
letter of credit fees shall be computed on a quarterly basis in arrears. Such
letter of credit fees shall be 16208864_8 39



--------------------------------------------------------------------------------



 
[okecreditagreement045.jpg]
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily maximum amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate. (j) Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer. The Borrower shall pay directly to the
L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, at the rate per annum specified in the applicable Fee Letter (or, with
respect to any L/C Issuer who is not a party to a Fee Letter, at the rate per
annum agreed between the Borrower and such L/C Issuer), computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears, and due and payable on the tenth Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable. (k) Conflict
with Letter of Credit Application. In the event of any conflict between the
terms hereof and the terms of any Letter of Credit Application, the terms hereof
shall control. (l) Letter of Credit Issued for Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries. (m) L/C Issuer Reporting Requirements. Each L/C
Issuer shall, no later than the last Business Day of each month, provide to the
Administrative Agent a schedule of the Letters of Credit issued by it
outstanding at any time during such month, such schedule to be in form and
substance reasonably satisfactory to the Administrative Agent, showing the date
of issuance of each such Letter of Credit, the account party, the original face
amount, the current face amount (if any), the expiration date, and the reference
number. 2.05 Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, each Swing Line Lender agrees, severally and not
jointly, in reliance upon the agreements of the other Lenders set forth in this
Section 2.05, to make loans (each such loan, a “Swing Line Loan”) to the
Borrower from time to time 16208864_8 40



--------------------------------------------------------------------------------



 
[okecreditagreement046.jpg]
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of such Swing Line Lender’s Swing Line
Commitment, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Pro Rata Share of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the Outstanding Amount of all Swing Line Loans shall not
exceed the Swing Line Sublimit, and (iii) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that no Swing Line Lender shall be required
to make any Swing Line Loan to refinance any outstanding Swing Line Loan. Within
the foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable Swing Line Lender a risk participation in such Swing Line Loan in
an amount equal to the product of such Lender’s Pro Rata Share times the amount
of such Swing Line Loan. (b) Borrowing Procedures. Each Swing Line Borrowing
shall be made upon the Borrower’s irrevocable notice to the applicable Swing
Line Lender and the Administrative Agent, which may be given by telephone. Each
such notice must be received by the applicable Swing Line Lender and the
Administrative Agent not later than 2:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$1,000,000, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
applicable Swing Line Lender and the Administrative Agent of a written Swing
Line Loan Notice, appropriately completed and signed by a Responsible Officer of
the Borrower. Promptly after receipt by the applicable Swing Line Lender of any
telephonic Swing Line Loan Notice, such Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, such Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the applicable Swing Line Lender has received notice
(by telephone or in writing) from the Administrative Agent (including at the
request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing such Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.05(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, such Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of such Swing Line Lender in
immediately available funds. (c) Refinancing of Swing Line Loans. (i) The
applicable Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes such
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Pro Rata Share of the
amount of Swing Line Loans then 16208864_8 41



--------------------------------------------------------------------------------



 
[okecreditagreement047.jpg]
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.03. The applicable Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Pro Rata Share of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral provided
for this purpose pursuant to Section 2.04(g) as a result of a Defaulting Lender)
for the account of the applicable Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.05(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable Swing Line Lender. (ii) If for any reason any Swing
Line Loan cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.05(c)(i), the request for Base Rate Committed Loans submitted by the
applicable Swing Line Lender as set forth herein shall be deemed to be a request
by such Swing Line Lender that each of the Lenders fund its risk participation
in the relevant Swing Line Loan and each Lender’s payment to the Administrative
Agent for the account of such Swing Line Lender pursuant to Section 2.05(c)(i)
shall be deemed payment in respect of such participation. (iii) If any Lender
fails to make available to the Administrative Agent for the account of the
applicable Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), such Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Swing Line Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such Swing Line Lender in connection with
the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the applicable
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error. (iv) Each Lender’s obligation to make Committed Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the applicable Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) 16208864_8 42



--------------------------------------------------------------------------------



 
[okecreditagreement048.jpg]
the occurrence or continuance of a Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this Section
2.05(c) is subject to the conditions set forth in Section 4.03. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.
(d) Repayment of Participations. (i) At any time after any Lender has purchased
and funded a risk participation in a Swing Line Loan, if the applicable Swing
Line Lender receives any payment on account of such Swing Line Loan, such Swing
Line Lender will distribute to such Lender its Pro Rata Share thereof in the
same funds as those received by such Swing Line Lender. (ii) If any payment
received by the applicable Swing Line Lender in respect of principal or interest
on any Swing Line Loan is required to be returned by such Swing Line Lender
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such Swing Line Lender in its discretion), each
Lender shall pay to such Swing Line Lender its Pro Rata Share thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the Federal
Funds Rate. The Administrative Agent will make such demand upon the request of
the applicable Swing Line Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement. (e) Interest for Account of Swing Line Lenders. The
applicable Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans. Until each Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.05 to refinance
such Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such
Pro Rata Share shall be solely for the account of such Swing Line Lender. (f)
Payments Directly to Swing Line Lender. The Borrower shall make all payments of
principal and interest in respect of the Swing Line Loans directly to the
applicable Swing Line Lender. 2.06 Prepayments. (a) The Borrower may, upon
notice to the Administrative Agent, at any time or from time to time voluntarily
prepay Committed Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Committed Loans and (B) on the date of prepayment of Base Rate Committed
Loans; (ii) any prepayment of Eurodollar Rate Committed Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
16208864_8 43



--------------------------------------------------------------------------------



 
[okecreditagreement049.jpg]
specified in such notice shall be due and payable on the date specified therein,
unless such notice is made conditional on a transaction or financing, in which
case the obligation of the Borrower to make such prepayment (and to pay such
payment amount) shall be subject to such conditions. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.17, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Pro Rata Shares. (b) Reserved.
(c) The Borrower may, upon notice to the applicable Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by such Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $1,000,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. (d) If for any reason the Total Outstandings at any time
exceed the Aggregate Commitments then in effect, the Borrower shall immediately
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.06(d) unless after the prepayment in full of the Committed Loans and Swing
Line Loans the Total Outstandings exceed the Aggregate Commitments then in
effect. 2.07 Termination or Reduction of Commitments. The Borrower may, upon
notice to the Administrative Agent (which notice may be conditioned on the
consummation of a transaction or financing), terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. three Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Pro Rata Share. All Facility Fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination. 2.08 Repayment of Loans. (a) The Borrower
shall repay to each Lender on its Maturity Date the aggregate principal amount
of Committed Loans outstanding on such date. 16208864_8 44



--------------------------------------------------------------------------------



 
[okecreditagreement050.jpg]
(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of (i)
the date ten Business Days after such Loan is made and (ii) the next occurring
Maturity Date. 2.09 Interest. (a) Subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Committed Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate. (b) If any amount payable by the Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand. (c) Interest on each Loan shall
be due and payable in arrears on each Interest Payment Date applicable thereto
and at such other times as may be specified herein. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law. 2.10 Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.04: (a) Ticking Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a non-refundable ticking fee
(the “Ticking Fee”) from and including July 17, 2017 to, but excluding, the
earlier of (i) the Closing Date and (ii) the date upon which all of the
Commitments have expired or been terminated, computed at 0.15% per annum on the
average daily amount of the Commitment of such Lender during the period for
which payment is made. Such Ticking Fees shall be payable on the earlier of (x)
the Closing Date and (y) the date upon which all of the Commitments have expired
or been terminated. (b) Facility Fee. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share, a facility fee (the “Facility Fee”) equal to the Applicable Rate
times the actual daily amount of the Aggregate Commitments (or, if the Aggregate
Commitments have terminated, on the Outstanding Amount of all Committed Loans,
Swing Line Loans and L/C Obligations), regardless of usage, subject to
adjustment as provided in Section 2.17. The Facility Fee shall accrue at all
times during the Availability Period (and thereafter so long as any Committed
Loans, Swing Line Loans or L/C Obligations remain outstanding), including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period
(and, if applicable, thereafter on demand). The Facility Fee shall be calculated
quarterly in arrears, and if there is any change in the 16208864_8 45



--------------------------------------------------------------------------------



 
[okecreditagreement051.jpg]
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. (c) Other Fees. (i) The
Borrower shall pay to the Arrangers and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letters. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever. (ii) The Borrower shall pay to the Lenders such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever. 2.11 Computation of Interest and Fees. All
computations of interest for Base Rate Loans determined by reference to the
Citibank “prime rate” shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day. 2.12 Evidence of Debt. (a) The
Credit Extensions made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto. (b) In addition to the
accounts and records referred to in subsection (a), each Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. 16208864_8 46



--------------------------------------------------------------------------------



 
[okecreditagreement052.jpg]
2.13 Payments Generally. (a) All payments to be made by the Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. (b) If any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be. (c)
(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 p.m. on the
date of such Committed Borrowing of Base Rate Loans) that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. (ii) Payments by Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer 16208864_8
47



--------------------------------------------------------------------------------



 
[okecreditagreement053.jpg]
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. A notice of the Administrative
Agent to any Lender or the Borrower with respect to any amount owing under this
subsection (c) shall be conclusive, absent manifest error. (d) If any Lender
makes available to the Administrative Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest. (e) The obligations of the Lenders hereunder to
make Committed Loans and to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan or to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan or purchase its participation or to
make its payment under Section 10.04(c). (f) Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner. 2.14
Sharing of Payments. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Committed Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that: 16208864_8 48



--------------------------------------------------------------------------------



 
[okecreditagreement054.jpg]
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section shall not be construed to apply to (x) any payment made by or on behalf
of the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), or (y) the application of Cash Collateral provided for in
Section 2.17, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Affiliate thereof (as to which
the provisions of this Section shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation. 2.15 Extension of
Maturity Date. (a) Requests for Extension. The Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 90
days and not later than 35 days prior to an anniversary of the Closing Date
(each, an “Applicable Anniversary Date”), request that each Lender extend such
Lender’s Maturity Date for an additional year from the Maturity Date then in
effect for such Lender hereunder (such Lender’s “Existing Maturity Date”). The
Borrower may request such an extension no more than two times. (b) Lender
Elections to Extend. Each Lender, acting in its sole and individual discretion,
shall, by notice to the Administrative Agent not later than the date (the
“Notice Date”) that is 20 days prior to such Applicable Anniversary Date, advise
the Administrative Agent whether or not such Lender agrees to such extension
(and each Lender that determines not to so extend its Maturity Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date)) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension (each such Lender is herein
called an “Extending Lender”) shall not obligate any other Lender to so agree.
(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date that is 15 days prior to the Applicable Anniversary Date (or, if such date
is not a Business Day, on the next preceding Business Day). (d) Additional
Commitment Lenders. The Borrower shall have the right, on or before the Maturity
Date applicable to any Non-Extending Lender, to replace such Non-Extending
Lender with, and 16208864_8 49



--------------------------------------------------------------------------------



 
[okecreditagreement055.jpg]
add as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) as provided in Section
10.14, each of which Additional Commitment Lenders shall have entered into an
Assignment and Assumption pursuant to which each such Additional Commitment
Lender shall, effective as of such Existing Maturity Date, undertake a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date). (e) Minimum Extension Requirement. If (and only if) the aggregate
(x) Commitments of the Lenders that have agreed to extend their Maturity Date
and (y) additional Commitments of Additional Commitment Lenders shall be more
than 50% of the Aggregate Commitments in effect immediately prior to an
Applicable Anniversary Date, then, effective as of the Existing Maturity Date of
each such Extending Lender, the Maturity Date of each such Extending Lender and
of each such Additional Commitment Lender shall be extended to the date falling
one year after the Existing Maturity Date of each such Extending Lender (except
that, if such date is not a Business Day, such Maturity Date as so extended
shall be the next preceding Business Day) and each Additional Commitment Lender
shall thereupon become a “Lender” for all purposes of this Agreement. (f)
Conditions to Effectiveness of Extensions. As a condition precedent to the
extension of the Maturity Date pursuant to this Section: (i) the Borrower shall
deliver to the Administrative Agent a certificate of a Responsible Officer of
the Borrower certifying that (A) no Default exists on the date of such
certificate, either before or after giving effect to such extension; (B) the
representations and warranties of the Loan Parties contained in this Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the date of such extension and after giving effect thereto (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date and except that such materiality
qualifier shall not apply to the extent that any such representation or warranty
is qualified by materiality); and (C) there has been no event or circumstance
since the Execution Date that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect; (ii) on the
Maturity Date applicable to each Non-Extending Lender, the Borrower shall
prepay, on a non pro rata basis with respect to Extending Lenders, any Committed
Loans outstanding on such date (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to satisfy in full the Obligations due
to such Non-Extending Lender under the Loan Documents as of such date; (iii) on
the Maturity Date applicable to each Non-Extending Lender, all or any part of
such Non-Extending Lenders’ Pro Rata Share of the Outstanding Amount of L/C
Obligations shall be reallocated among the Extending Lenders and the Additional
Commitment Lenders in accordance with their respective Pro Rata Shares
(calculated without regard to the Non-Extending Lenders’ Commitments) but only
to the extent that such reallocation does not cause, with respect to any
Extending Lender or Additional Commitment Lender, the aggregate Outstanding
Amount of the Committed Loans of such Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans to exceed such Lender’s
Commitments as in effect at such time; and 16208864_8 50



--------------------------------------------------------------------------------



 
[okecreditagreement056.jpg]
(iv) if the reallocation described in the preceding clause (iii) cannot, or can
only partially, be effected, the Borrower shall Cash Collateralize the L/C
Obligations to the extent that, after giving effect to the reallocation pursuant
to the preceding clause (iii) and the payment required by the preceding clause
(ii), the Total Outstandings exceed the Commitments of the Extending Lenders and
the Additional Commitment Lenders. The amount of Cash Collateral provided by the
Borrower pursuant to this clause (iv) shall reduce the Non-Extending Lenders’
Pro Rata Share of the Outstanding Amount of L/C Obligations (after giving effect
to any partial reallocation pursuant to the preceding clause (iii)) on a pro
rata basis; and each Non-Extending Lender’s Commitment to make Committed Loans,
purchase participations in Swing Line Loans, and purchase participations in L/C
Obligations with respect to Letters of Credit issued after such Maturity Date
shall terminate. (g) Conflicting Provisions. This Section shall supersede any
provisions in Section 2.14 or 10.01 to the contrary. 2.16 Increase in
Commitments. (a) Request for Increase. Provided there exists no Default or Event
of Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may, from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$1,000,000,000; provided that any such request for an increase shall be in a
minimum amount of $5,000,000. To achieve the requested increase, the Borrower
may ask that one or more Lenders increase their existing Commitments and/or the
Borrower may invite additional Eligible Assignees to become Lenders pursuant to
a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent. In the event that the Borrower desires to ask all Lenders
whether they are willing to increase their Commitments, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond. In such case, each Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Commitment and, if so, whether by an amount equal to, greater
than, or less than its Pro Rata Share of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment. (b) Effective Date and Allocations. If the Aggregate Commitments
are increased in accordance with this Section, the Borrower shall determine the
effective date (subject to the approval of the Administrative Agent, not to be
unreasonably withheld) (the “Increase Effective Date”) and the final allocation
of such increase. The Administrative Agent shall promptly notify the Borrower
and the Lenders of the final allocation of such increase and the Increase
Effective Date. (c) Conditions to Effectiveness of Increase. As a condition
precedent to such increase, the Borrower shall deliver to the Administrative
Agent the following, each dated as of the Increase Effective Date: (i) a
certificate signed by the Secretary or an Assistant Secretary of each Loan Party
(or of its general partner) certifying and attaching the resolutions or other
action authorizing such increase, and (ii) a certificate of the Borrower signed
by a Responsible Officer of the Borrower certifying that, before and after
giving effect to such increase, (I) the representations and warranties of the
Loan Parties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically
16208864_8 51



--------------------------------------------------------------------------------



 
[okecreditagreement057.jpg]
refer to an earlier date, in which case they are true and correct as of such
earlier date (except that such materiality qualifier shall not apply to the
extent that any such representation or warranty is qualified by materiality),
(II) no Default exists, and (III) there has been no event or circumstance since
the Execution Date that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect. To the extent the
Aggregate Commitments are being increased on the relevant Increase Effective
Date, then each of the Lenders having a Commitment prior to such Increase
Effective Date (such Lenders, the “Pre-Increase Lenders”) shall assign or
transfer to any Lender which is acquiring a new Commitment on the Increase
Effective Date (the “Post-Increase Lenders”), and such Post-Increase Lenders
shall purchase from each such Pre-Increase Lender, at the funded principal
amount thereof, such interest in the Loans and participation interests in L/C
Obligations and Swing Line Loans (but not, for the avoidance of doubt, the
related Commitments) outstanding on such Increase Effective Date as shall be
necessary in order that, after giving effect to all such assignments or
transfers and purchases, such Loans and participation interests in L/C
Obligations and Swing Line Loans will be held by Pre-Increase Lenders and
Post-Increase Lenders ratably in accordance with their Commitments after giving
effect to such increase in Commitments (and after giving effect to any Loans
made on the relevant Increase Effective Date). Such assignments or transfers and
purchases shall be made in accordance with Section 10.06. (d) Conflicting
Provisions. This Section shall supersede any provisions in Section 2.14 or 10.01
to the contrary. 2.17 Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law: (i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders and in Section
10.01. (ii) Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer and the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ or Swing Line Lenders’ Fronting
Exposure with respect to such Defaulting Lender in accordance with Section
2.04(g); fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuers’ and the Swing Line Lenders’ future Fronting
Exposure with respect 16208864_8 52



--------------------------------------------------------------------------------



 
[okecreditagreement058.jpg]
to such Defaulting Lender with respect to future Letters of Credit and Swing
Line Loans issued under this Agreement, in accordance with Section 2.04(g);
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuers or
Swing Line Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, L/C Issuer or Swing Line Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Advances
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.03 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Advances owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or L/C Advances owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to Section 2.17(a)(iv).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto. (iii) Certain Fees. (A) Each Defaulting Lender shall be
entitled to receive a Facility Fee for any period during which that Lender is a
Defaulting Lender only to the extent allocable to the sum of (1) the outstanding
principal amount of the Committed Loans funded by it, and (2) its Pro Rata Share
of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.04(g). (B) Each Defaulting Lender shall be
entitled to receive Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Pro Rata Share
of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.04(g). (C) With respect to any Facility Fee or
Letter of Credit Fee not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to each L/C Issuer and each Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the such L/C Issuer’s or such Swing
Line Lender’s 16208864_8 53



--------------------------------------------------------------------------------



 
[okecreditagreement059.jpg]
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee. (iv) Reallocation of Participations to Reduce
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.03 are satisfied at
the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the Pro Rata Share of any
Non-Defaulting Lender in the Total Outstandings to exceed such Non-Defaulting
Lender’s Commitment. Subject to Section 10.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such Non-
Defaulting Lender’s increased exposure following such reallocation. (v) Cash
Collateral, Repayment of Swing Line Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swing Line Loans in an amount equal to the Swing
Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the L/C
Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.04(g). (b) Defaulting Lender Cure. If the Borrower, the Administrative
Agent, each Swing Line Lender and each L/C Issuer agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held pro rata by the Lenders in accordance with the
Commitments (without giving effect to Section 2.17(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. (c) New Swing Line Loans/Letters of Credit. So
long as any Lender is a Defaulting Lender, (i) each Swing Line Lender shall not
be required to fund any Swing Line Loans unless it is reasonably satisfied that
it will have no Fronting Exposure after giving effect to such Swing Line Loan
and (ii) each L/C Issuer shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is reasonably satisfied that it will
have no Fronting Exposure after giving effect thereto arising from either
16208864_8 54



--------------------------------------------------------------------------------



 
[okecreditagreement060.jpg]
the Letter of Credit then proposed to be issued, extended, renewed or increased
or that Letter of Credit and all other L/C Obligations as to which the L/C
Issuer has Fronting Exposure. ARTICLE III. TAXES, YIELD PROTECTION AND
ILLEGALITY 3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes. (i) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall to
the extent permitted by applicable Laws be made without deduction or withholding
for any Taxes. If, however, applicable Laws require any Loan Party or the
Administrative Agent to withhold or deduct any Tax as determined by a Loan Party
or the Administrative Agent, as the case may be, then the Administrative Agent
or such Loan Party shall be entitled to make such deduction or withholding, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below. (ii) If any Loan Party or the Administrative Agent shall
be required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made. (iii) If any Loan Party or the
Administrative Agent shall be required by any applicable Laws other than the
Code to withhold or deduct any Taxes from any payment, then (A) such Loan Party
or the Administrative Agent, as required by such Laws, shall withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Administrative Agent, Lender or L/C Issuer receives an
amount equal to the sum it would have received had no such withholding or
deduction been made. 16208864_8 55



--------------------------------------------------------------------------------



 
[okecreditagreement061.jpg]
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes. (c) Tax Indemnifications. (i) Without limiting the provisions of
subsection (a) or (b) above, each of the Loan Parties shall, and does hereby,
jointly and severally indemnify the Administrative Agent, each Lender and the
L/C Issuer, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by any Loan Party or the Administrative
Agent or paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer fails to pay to the Administrative Agent as
required by this clause (ii). (d) Evidence of Payments. Upon request by any Loan
Party or the Administrative Agent, as the case may be, after any payment of
Taxes by any Loan Party or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, such Loan Party shall deliver to the
16208864_8 56



--------------------------------------------------------------------------------



 
[okecreditagreement062.jpg]
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be. (e) Status of Lenders; Tax Documentation. (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax; (B) any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
W-8BEN-E, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or W-8BEN-E, as applicable) establishing an exemption
16208864_8 57



--------------------------------------------------------------------------------



 
[okecreditagreement063.jpg]
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty; (2) executed originals of
IRS Form W-8ECI; (3) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN (or W-8BEN-E, as applicable); or (4) to
the extent a Foreign Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN (or W-8BEN-E,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner; (C) any Foreign Lender
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and (D) if a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA 16208864_8 58



--------------------------------------------------------------------------------



 
[okecreditagreement064.jpg]
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. (iii) Each Lender agrees that if
any form or certification it previously delivered pursuant to this Section 3.01
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. (f) Treatment of Certain
Refunds. Unless required by applicable Laws, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender
or any L/C Issuer, or have any obligation to pay to any Lender or such L/C
Issuer, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender or such L/C Issuer, as the case may be. If the Administrative
Agent, any Lender or any L/C Issuer determines, in its sole discretion,
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section, it shall pay to the
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or such L/C Issuer, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Administrative Agent, such Lender or such L/C
Issuer, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such L/C Issuer in the
event the Administrative Agent, such Lender or such L/C Issuer is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the Administrative Agent, any
Lender or any L/C Issuer be required to pay any amount to the Loan Party
pursuant to this subsection to the extent such payment would place the
Administrative Agent, any Lender or any L/C Issuer in a less favorable net
after-Tax position than the Administrative Agent, any Lender or any L/C Issuer
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the
Administrative Agent, any Lender or any L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person. (g) Survival. Each party’s
obligations under this Section 3.01 shall survive the resignation or replacement
of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender or a L/C Issuer, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. 3.02 Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to 16208864_8 59



--------------------------------------------------------------------------------



 
[okecreditagreement065.jpg]
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Committed Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. 3.03 Inability to Determine
Rates. If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (a) the Administrative Agent determines
that (i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Committed Loan or in connection with an existing
or proposed Base Rate Loan (in each case with respect to clause (a) above,
“Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
determine for any reason that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Committed Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Committed Loans suspended (to
the extent of the affected Eurodollar Rate Committed Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.
16208864_8 60



--------------------------------------------------------------------------------



 
[okecreditagreement066.jpg]
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
(unless the Borrower elects to maintain the Impacted Loans as Base Rate Loans)
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3) as
to any Lender, such Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof. 3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased
Costs Generally. If any Change in Law shall: (i) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e)) or any L/C Issuer; (ii) subject any
Lender or any L/C Issuer to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clause (a) of the definition of Excluded Taxes to the extent
resulting from changes in tax rates, and Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes or (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein; and
the result of any of the foregoing shall be to increase the cost to such Lender
of making, continuing, converting to or maintaining any Loan the interest on
which is determined by reference to the Eurodollar Rate (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered. 16208864_8 61



--------------------------------------------------------------------------------



 
[okecreditagreement067.jpg]
(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered. (c) Certificates for Reimbursement. The Borrower shall pay
such Lender or L/C Issuer, as the case may be, the amount shown as due on a
certificate from such Lender or L/C Issuer setting forth the amounts necessary
to compensate such Lender or L/C Issuer or its holding company to the extent
required by subsection (a) or (b) of this Section within 10 days after receipt
thereof. Each Lender agrees that it will not claim, and that it shall not be
entitled to claim, from the Borrower the payment of any of the amounts referred
to in Section 3.04(a), (b) or (e) if it is not generally claiming similar
compensation from its other similar customers in similar circumstances. (d)
Delay in Requests. Failure or delay on the part of any Lender or any L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or such L/C Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or a L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or such L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof). (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 15 days from receipt of
such notice. 16208864_8 62



--------------------------------------------------------------------------------



 
[okecreditagreement068.jpg]
3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of: (a) any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); (b) any failure by the
Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Loan other than a Base Rate Loan on the
date or in the amount notified by the Borrower; or (c) any assignment of a
Eurodollar Rate Loan on a day other than the last day of the Interest Period
therefor as a result of a request by the Borrower pursuant to Section 10.14;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding loss of Applicable
Rate or loss of profit. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing. For purposes of
calculating amounts payable by the Borrower to the Lenders under this Section
3.05, each Lender shall be deemed to have funded each Eurodollar Rate Committed
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded. 3.06 Mitigation Obligations; Replacement of Lenders. (a)
Designation of a Different Lending Office. If any Lender requests compensation
under Section 3.04, or the Borrower is required to pay any additional amount to
any Lender, or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.14.
16208864_8 63



--------------------------------------------------------------------------------



 
[okecreditagreement069.jpg]
3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder. ARTICLE IV. CONDITIONS PRECEDENT TO EXECUTION DATE,
CLOSING DATE AND CREDIT EXTENSIONS 4.01 Conditions to Effectiveness of this
Agreement (Execution Date). This Agreement shall be effective upon satisfaction
of the conditions precedent set forth in this Section 4.01; provided that the
obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction or waiver of the conditions precedent set forth in
Section 4.02 and Section 4.03: (a) The Administrative Agent’s receipt of an
original, facsimile or “pdf” electronic copy (followed promptly by any original)
unless otherwise specified, of this Agreement, properly executed by a
Responsible Officer of the Borrower, the Administrative Agent, the Swing Line
Lenders, the L/C Issuers, and the Lenders and dated the Execution Date. (b) Any
fees and expenses required to be paid by the Borrower on or before the Execution
Date shall have been paid, including fees and expenses payable to the
Administrative Agent. (c) Unless waived by the Administrative Agent, the
Borrower shall have paid all Attorney Costs (related to Haynes and Boone, LLP)
of the Administrative Agent and the Left Lead Arranger to the extent invoiced
prior to or on the Execution Date, plus such additional amounts of Attorney
Costs as shall constitute its reasonable estimate of Attorney Costs (related to
Haynes and Boone, LLP) incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent and the
Left Lead Arranger). The Administrative Agent shall notify the Lenders and the
Borrower of the Execution Date. Such notice shall be binding and conclusive.
4.02 Conditions of Initial Credit Extension (Closing Date). The obligation of
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent: (a) The Administrative
Agent’s receipt of the following, each of which shall be originals, facsimiles
or “pdf” electronic copies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower or
the Guarantors, as applicable, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent: (i) a Note executed by the Borrower in favor of each Lender requesting a
Note; (ii) the Guaranty Agreement executed by the Initial Guarantors; (iii) a
certificate of a Responsible Officer of the Borrower either (A) attaching copies
of all consents, licenses and approvals required in connection with the
execution, delivery and 16208864_8 64



--------------------------------------------------------------------------------



 
[okecreditagreement070.jpg]
performance by the Loan Parties and the validity against the Loan Parties of the
Loan Documents and such consents, licenses and approvals shall be in full force
and effect, or (B) stating that no such consents, licenses or approvals are so
required; (iv) a certificate of a secretary or assistant secretary of each Loan
Party or its general partner (attaching resolutions and incumbency certificates
as the Administrative Agent may reasonably require) evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents; (v) a certificate as to the good standing (or such other customary
functionally equivalent certificate) of each Loan Party and the general partner
of each Loan Party from the Secretary of State (or other applicable Governmental
Authority) of its jurisdiction of organization; (vi) a favorable opinion of
GableGotwals, counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender as of the Closing Date, reasonably satisfactory to the
Administrative Agent and the Arrangers; (vii) a certificate of a Responsible
Officer of the Borrower either (A) attaching copies of all consents, licenses
and approvals required in connection with the execution, delivery and
performance by the Loan Parties and the validity against the Loan Parties of the
Loan Documents and such consents, licenses and approvals shall be in full force
and effect, or (B) stating that no such consents, licenses or approvals are so
required; (viii) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that no Default exists, (B) that the representations and
warranties of the Borrower contained in Article V are true and correct in all
material respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, except that such
materiality qualifier shall not apply to the extent that any such representation
or warranty is qualified by materiality, (C) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate,
(1) a material adverse change in, or a material adverse effect upon, the
operations, assets or financial condition of the Borrower and its Subsidiaries
taken as a whole; provided however (x) a downgrade by S&P, Fitch and/or Moody’s
of their respective Debt Ratings shall not, in and of itself, be deemed
“materially adverse”, and (y) the fact that the Borrower is unable to borrow in
the commercial paper market shall not, in and of itself, be deemed to be
“materially adverse”, (2) a material impairment of the ability of the Borrower
to perform its payment obligations under any Loan Document to which it is a
party; or (3) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document to which it
is a party and (D) as to the Debt Ratings of the Borrower; and (ix) a
certificate signed by a Responsible Officer of the Guarantors certifying that
there has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, (A) a 16208864_8 65



--------------------------------------------------------------------------------



 
[okecreditagreement071.jpg]
material adverse change in, or a material adverse effect upon, the operations,
assets or financial condition of the Guarantors and its Subsidiaries, taken as a
whole; provided however (x) a downgrade by S&P, Fitch and/or Moody’s of their
respective Debt Ratings shall not, in and of itself, be deemed “materially
adverse”, and (y) the fact that the Borrower is unable to borrow in the
commercial paper market shall not, in and of itself, be deemed to be “materially
adverse”, (B) a material impairment of the ability of the each Guarantor to
perform its payment obligations under any Loan Document to which it is a party,
or (C) a material adverse effect upon the legality, validity, binding effect or
enforceability against a Guarantor of any Loan Document to which it is a party.
(b) The ONEOK Partners Unit Acquisition shall have been consummated or shall be
consummated substantially concurrently with satisfaction of the other conditions
precedent set forth in this Section 4.02. (c) A certificate signed by a
Responsible Officer of the Guarantors certifying that (A) the ONEOK Partners
Unit Acquisition is within the Borrower’s corporate powers and has been duly
authorized by all necessary corporate action, (B) all partnership and company
consents and approvals and all material governmental and third-party consents
and approvals necessary in connection with the ONEOK Partners Unit Acquisition
have been obtained and are in full force and effect (including the declaration
by the SEC that the Registration Statement is effective), and all applicable
waiting periods have expired without any action being taken or threatened by any
governmental, regulatory or other similar authority which would restrain in a
materially adverse manner or prevent or otherwise impose materially adverse
conditions on the ONEOK Partners Unit Acquisition, and (C) the ONEOK Partners
Unit Acquisition has been consummated, or is being consummated, on the Closing
Date in all material respects (i) as described in the Registration Statement,
and (ii) in compliance with applicable Laws and regulatory approvals. (d)
Evidence reasonably satisfactory to the Administrative Agent that the Existing
OKE Credit Agreement and the Existing OKS Credit Agreement have been terminated.
(e) Any fees and expenses required to be paid by the Borrower on or before the
Closing Date shall have been paid, including upfront fees payable to Lenders and
fees and expenses payable to the Arrangers and the Administrative Agent. (f)
Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs (related to Haynes and Boone, LLP) of the Administrative Agent
and the Left Lead Arranger to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of Attorney Costs as shall constitute its
reasonable estimate of Attorney Costs (related to Haynes and Boone, LLP)
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent and the Left Lead Arranger). Without
limiting the generality of the provisions of Section 9.03, for purposes of
determining compliance with the conditions specified in this Section 4.02, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required under this Section 4.02
to be consented to or approved by or acceptable or satisfactory 16208864_8 66



--------------------------------------------------------------------------------



 
[okecreditagreement072.jpg]
to a Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto. The
Administrative Agent shall notify the Lenders and the Borrower of the Closing
Date. Such notice shall be binding and conclusive. The obligations of the
Lenders to make Credit Extensions and of the L/C Issuers to issue Letters of
Credit hereunder shall not become effective unless each of the foregoing
conditions contained in this Section 4.02 is satisfied (or waived in accordance
with Section 10.01) at or prior to 5:00 P.M., New York City time, on October 16,
2017 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time). 4.03 Conditions to all Credit
Extensions. The obligation of each Lender to honor any Request for Credit
Extension (other than a Committed Loan Notice requesting only a conversion of
Committed Loans to the other Type, or a continuation of Eurodollar Rate
Committed Loans) is subject to the following conditions precedent: (a) The
representations and warranties of the Loan Parties contained in Article V (other
than, in the case of a Commercial Paper Borrowing, Section 5.06), or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct in all
material respects on and as of the date of such Credit Extension, except to the
extent that such representations and warranties refer to an earlier date or
another specific date, in which case they shall be true and correct in all
material respects as of such earlier date or other specific date, except that
such materiality qualifier shall not apply to the extent that any such
representation or warranty is qualified by materiality. (b) No Default shall
exist, or would result from such proposed Credit Extension. (c) The
Administrative Agent and, if applicable, any L/C Issuer or any Swing Line
Lender, shall have received a Request for Credit Extension in accordance with
the requirements hereof. Each Request for Credit Extension (other than a
Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type, or a continuation of Eurodollar Rate Committed Loans) submitted by
the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.03(a), (b) and (c) have been satisfied on and
as of the date of the applicable Credit Extension. ARTICLE V. REPRESENTATIONS
AND WARRANTIES The Borrower represents and warrants to the Administrative Agent
and the Lenders, as of the Closing Date and thereafter as of each date required
by this Agreement, that: 5.01 Existence, Qualification and Power. Each Loan
Party and each Subsidiary thereof (a) is a corporation, partnership or limited
liability company duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and 16208864_8 67



--------------------------------------------------------------------------------



 
[okecreditagreement073.jpg]
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect. 5.02
Authorization; No Contravention. The execution, delivery and performance by each
Loan Party of each Loan Document to which it is a party has been duly authorized
by all necessary corporate or other organizational action, and do not and will
not (a) contravene the terms of such Loan Party’s Organization Documents; (b)
conflict with or result in any breach or contravention of (i) any Contractual
Obligation to which such Loan Party or any Subsidiary thereof is a party or (ii)
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Loan Party or any Subsidiary thereof or the
property of any of the aforementioned parties is subject; (c) violate any Law or
(d) result in the creation of any Lien prohibited by this Agreement; except in
the case of clauses (b) and (c), to the extent such contravention, conflict,
breach or violation could not reasonably be expected to have a Material Adverse
Effect. 5.03 Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which it
is a party. 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by the each Loan Party party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan
Parties in accordance with its terms, subject to Debtor Relief Laws and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at law. 5.05 Financial Statements. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Borrower and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein. (b) The
unaudited consolidated financial statements of the Borrower and its Subsidiaries
most recently delivered pursuant to Section 6.01(b) and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
16208864_8 68



--------------------------------------------------------------------------------



 
[okecreditagreement074.jpg]
5.06 Litigation. Except as disclosed in the Borrower’s annual report on Form
10-K for the year ended December 31, 2016 and in any other Form 10-Q or Form 8-K
delivered prior to the date of this Agreement, there are no actions, suits,
proceedings, investigations, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing, at law, in equity, in arbitration or before
any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) challenge
the legality, validity or enforceability of this Agreement or any other Loan
Document and are non-frivolous in the reasonable judgment of the Administrative
Agent and the Arrangers, or (b) as to which there is a reasonable probability of
an adverse determination and that, if determined adversely, either individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect; provided that this representation, when made, shall not constitute an
admission that any action, suit, proceeding, investigation, claim or dispute set
forth or disclosed in any annual report on Form 10-K or on any Form 10-Q or Form
8-K referred to above could reasonably be expected to result in a Material
Adverse Effect due to an adverse determination, if any. 5.07 No Default. Neither
Loan Party nor any Subsidiary thereof is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document. 5.08
Ownership of Property; Liens. Each of the Borrower and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in
(or other right to occupy), all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01. 5.09 Environmental
Compliance. The Borrower and its Subsidiaries conduct in the ordinary course of
business a review of claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof, the Borrower has reasonably concluded
that, except as disclosed in the Borrower’s annual report on Form 10- K for the
year ended December 31, 2016, such claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
Borrower and its Subsidiaries are in compliance with applicable Environmental
Laws except to the extent non-compliance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
Borrower and each of its Subsidiaries have obtained or have applied for all
material licenses, permits, authorizations and registrations required under any
Environmental Law (“Environmental Permits”) necessary for its operations, and
all such Environmental Permits are in good standing, and the Borrower and each
of its Subsidiaries is in compliance with all terms and conditions of such
Environmental Permits, except to the extent that the failure to possess, or be
in compliance with, any of the foregoing would not reasonably be expected to
have a Material Adverse Effect. 5.10 Insurance. The properties of the Borrower
and its Subsidiaries are either covered by self-insurance meeting the criteria
set forth in Section 6.07 or are insured with financially sound and reputable
insurance companies (determined at the time the applicable insurance was
16208864_8 69



--------------------------------------------------------------------------------



 
[okecreditagreement075.jpg]
obtained), in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates. 5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal
and other material tax returns and reports required to be filed, and have paid
all material Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except (i) those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or (ii) where
the failure to make such filing or payment would not reasonably be expected to
have a Material Adverse Effect. There is no proposed tax assessment against any
Loan Party or any Subsidiary thereof that would, if made, have a Material
Adverse Effect. 5.12 ERISA Compliance. (a) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
applicable Laws. Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. The Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to the Pension Funding Rules, and no application for a funding waiver under the
Pension Funding Rules or an extension of any amortization period pursuant to the
Pension Funding Rules has been made with respect to any Plan. (b) There are no
pending or, to the best knowledge of the Borrower, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan that
could reasonably be expected to have a Material Adverse Effect. There has been
no prohibited transaction or violation of the fiduciary responsibility rules
with respect to any Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect. No Plan which provides health or welfare
benefits for any retired or former employee of the Borrower or any of its ERISA
Affiliates has resulted in or could reasonably be expected to have a Material
Adverse Effect. (c) (i) No ERISA Event, which together with any other ERISA
Event, that has resulted in or could reasonably be expected to result in a
Material Adverse Effect has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability which, when aggregated with the
Unfunded Pension Liability of all other Pension Plans, could reasonably be
expected to have a Material Adverse Effect; (iii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA. 16208864_8 70



--------------------------------------------------------------------------------



 
[okecreditagreement076.jpg]
5.13 Subsidiaries. As of the Execution Date, the Borrower has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13 and has no
equity investments in any other Joint Venture other than those specifically
disclosed in Part (b) of Schedule 5.13. 5.14 Margin Regulations; Investment
Company Act. (a) The Borrower is not engaged and will not engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing and each drawing
under a Letter of Credit, not more than 25% of the value of the assets (either
of the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock. (b) None of the Borrower, any Person
Controlling the Borrower, or any Subsidiary (i) is or is required to be
registered as an “investment company” under the Investment Company Act of 1940,
or (ii) is subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any state public utilities code or any other Federal or state
statute or regulation limiting its ability to incur Indebtedness hereunder. 5.15
Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. For purposes of this Section 5.15, information
that is disclosed in a Form 10-K, 10-Q, 8-K, or definitive proxy materials filed
by the Borrower with the SEC shall be deemed to have been disclosed to the
Administrative Agent and the Lenders. No written report, financial statement,
certificate or other information (excluding projections, industry or general
economic data or information and other forward looking information) furnished
(in writing) by or on behalf of any Loan Party to the Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time such projected financial information was prepared. 5.16 Compliance with
Laws. Each Loan Party and each Subsidiary thereof is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
16208864_8 71



--------------------------------------------------------------------------------



 
[okecreditagreement077.jpg]
5.17 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, intellectual property
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, and, to the knowledge of the
Borrower, such ownership or right to use is without conflict with the rights of
any other Person (except to the extent such conflict would not reasonably be
expected to have a Material Adverse Effect). To the knowledge of the Borrower,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by the
Borrower or any Subsidiary infringes upon any rights held by any other Person
(except to the extent such infringement would not reasonably be expected to have
a Material Adverse Effect). No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. 5.18 Solvency. As of the Closing Date, after
giving effect to the transactions (including each Loan and each Letter of
Credit) to be consummated on such date, each Loan Party, individually and
together with its Subsidiaries, is Solvent. 5.19 OFAC. Neither Loan Party nor
any Subsidiary, nor, to the knowledge of the Loan Parties and their
Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity currently the subject of any
Sanctions, nor is either Loan Party or any Subsidiary located, organized or
resident in a Designated Jurisdiction. 5.20 Anti-Corruption Laws. Each Loan
Party and their Subsidiaries are in material compliance with Anti-Corruption
Laws, and have instituted and maintain policies and procedures designed to
promote and achieve continued compliance with Anti-Corruption Laws. To the
knowledge of the Borrower, (a) the Loan Parties’ and their Subsidiaries’
respective directors, officers and employees have materially complied with
Anti-Corruption Laws in the course of performing their duties for the Loan
Parties or their Subsidiaries (as applicable), and (b) the Loan Parties’ and
their Subsidiaries’ respective agents have materially complied with
Anti-Corruption Laws while acting in such capacity and at the direction of the
Loan Parties or their Subsidiaries (as applicable). 5.21 EEA Financial
Institution. No Loan Party is an EEA Financial Institution. ARTICLE VI.
AFFIRMATIVE COVENANTS From and after the Closing Date, and for so long as any
Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary
to: 6.01 Financial Statements. Deliver to the Administrative Agent: (a) as soon
as available, but in any event within 90 days after the end of each fiscal year
of the Borrower, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such 16208864_8 72



--------------------------------------------------------------------------------



 
[okecreditagreement078.jpg]
fiscal year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; (b) as soon as available, but in any
event within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes. As to any information
contained in materials furnished pursuant to Section 6.02(c), the Borrower shall
not be separately required to furnish such information under clause (a) or (b)
above, but the foregoing shall not be in lieu of the obligation of the Borrower
to furnish the information and materials described in subsections (a) and (b)
above at the times specified therein. 6.02 Certificates; Other Information.
Deliver to the Administrative Agent: (a) concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), (or if such
financial statements are delivered electronically, within two (2) Business Days
of such electronic delivery) a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes); (b) promptly after any request
by the Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of Borrower by independent
accountants in connection with the accounts or books of the Borrower or any
Subsidiary, or any audit of any of them; (c) promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the public holders of equity interests in the
Borrower, and copies of all annual, regular, periodic and special reports, and
all registration statements which any Loan Party may file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; and
16208864_8 73



--------------------------------------------------------------------------------



 
[okecreditagreement079.jpg]
(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; provided that disclosure of confidential
information pursuant to subsections (b) and (d) of this Section shall be subject
to (x) such attorney-client privilege exceptions that the Borrower reasonably
determines are necessary in order to avoid loss of its attorney-client privilege
and (y) compliance with reasonable conditions to disclosure under non-disclosure
agreements between the Borrower and Person(s) other than Affiliates thereof, and
to the extent that the Administrative Agent or a Lender is required to produce
any such information to a regulatory authority, the Borrower shall cooperate
with the Administrative Agent or such Lender in efforts to obtain any required
consents to disclosure. Documents required to be delivered pursuant to Section
6.01(a) or (b) or Section 6.02(c) (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) (A)
after which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (B) after which such documents are posted on the Borrower’s behalf on
DebtDomain or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), and (ii) the Borrower notifies
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents; provided that the Borrower shall
deliver paper copies or soft copies (by electronic mail) of such documents to
the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies or soft copies until a written request to cease delivering
paper copies or soft copies is given by the Administrative Agent or such Lender.
The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents. The Borrower hereby
acknowledges that (1) the Administrative Agent and/or the Arrangers will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on DebtDomain or another similar
electronic system (the “Platform”) and (2) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated 16208864_8 74



--------------------------------------------------------------------------------



 
[okecreditagreement080.jpg]
“Public Investor;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor,” provided, however, that notwithstanding the foregoing, the Borrower
shall not have any obligation to mark any Borrower Materials as “PUBLIC.” 6.03
Notices. Notify the Administrative Agent and each Lender: (a) promptly, of the
occurrence of any Default and the action which the Borrower is taking or
proposes to take with respect thereto; (b) promptly, and in any event within
five (5) days: (i) of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect, including (to the extent
resulting or such matter could reasonably be expected to result in a Material
Adverse Effect) (A) breach or non-performance of, or any default under, a
Contractual Obligation of the Borrower or any Subsidiary; (B) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; or (C) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws; (ii) of
the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Subsidiary (A) in which the amount of
damages claimed is $100,000,000 (or its equivalent in another currency or
currencies) or more, (B) in which injunctive or similar relief is sought and
which could reasonably be expected to result in a Material Adverse Effect, or
(C) in which the relief sought is an injunction or other stay of the performance
of this Agreement or any Loan Document; (iii) of any material change in
accounting policies or financial reporting practices by the Borrower or any
Subsidiary; and (iv) of any announcement by Moody’s, Fitch or S&P of a downgrade
in a Debt Rating; (c) promptly, and in any event within 30 days: (i) of the
occurrence of any ERISA Event; or (ii) upon determining that any Pension Plan or
Multiemployer Plan, as applicable, is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA (in such case, notice shall
include a certification of funding status from the enrolled actuary for the
Pension Plan or Multiemployer Plan). Each notice pursuant to this Section shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each 16208864_8 75



--------------------------------------------------------------------------------



 
[okecreditagreement081.jpg]
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. 6.04 Payment of Obligations. Pay and discharge as the same shall
become due and payable, its Indebtedness and tax liabilities but excluding
Indebtedness (other than the Obligations) that is not in excess of the Threshold
Amount, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary or failure to do so
would not reasonably be expected to result in a Material Adverse Effect. 6.05
Preservation of Existence, Etc. (a) Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04, (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect. 6.06 Maintenance of Properties. (a) Maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear,
force majeure and casualty events excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof except where, in each case, the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. 6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies (determined at the time the applicable insurance
is maintained or renewed), or through self-insurance, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons. Such insurance may include self-insurance or be subject
to co-insurance, deductibility or similar clauses which, in effect, result in
self-insurance of certain losses, provided that such self-insurance is in accord
with the approved practices of business enterprises of established reputation
similarly situated and adequate insurance reserves are maintained in connection
with such self-insurance, and, notwithstanding the foregoing provisions of this
Section 6.07, the Borrower may effect workers’ compensation or similar insurance
in respect of operations in any state or other jurisdiction any through an
insurance fund operated by such state or other jurisdiction or by causing to be
maintained a system or systems of self- insurance in accord with applicable
laws. 6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect. 16208864_8 76



--------------------------------------------------------------------------------



 
[okecreditagreement082.jpg]
6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity in all material respects with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be. 6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants (provided Borrower
has the opportunity to participate in such meetings), all at the expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided, however, that (x) when an Event of Default exists the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice and (y) disclosure
of confidential information pursuant to this Section shall be subject to (x)
such attorney-client privilege exceptions that the Borrower reasonably
determines are necessary in order to avoid loss of its attorney-client privilege
and (y) compliance with reasonable conditions to disclosure under non-disclosure
agreements between the Borrower and Person(s) other than Affiliates thereof, and
to the extent that the Administrative Agent or a Lender is required to produce
any such information to a regulatory authority, the Borrower shall cooperate
with the Administrative Agent or such Lender in efforts to obtain any required
consents to disclosure. 6.11 Use of Proceeds. Use the proceeds of the Credit
Extensions for working capital, capital expenditures, acquisitions, mergers, and
for other general corporate purposes (including repayment of Indebtedness and
payments of dividends) not in contravention of any Law or of any Loan Document;
provided however, no portion of the proceeds of any Credit Extension will be
used in any manner prohibited by Section 7.08. 6.12 Sanctions. Not permit the
use of the proceeds of any Credit Extension, whether direct or indirect, or the
direct or indirect lending, contributing or otherwise making available of such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual, entity or vessel, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions. 6.13 Maintenance of Control. (a)
Maintain Control of each Guarantor, and (b) own, free and clear of all Liens,
one hundred percent (100%) of the equity interests entitled to vote for the
board of directors or equivalent governing body of each Guarantor or the general
partner of each Guarantor (if such Guarantor is a partnership). As used in this
Section, “Liens” shall mean Liens securing Indebtedness. 16208864_8 77



--------------------------------------------------------------------------------



 
[okecreditagreement083.jpg]
6.14 Additional Guarantors. (a) In the event any Subsidiary that is not a
Guarantor as of the Closing Date guarantees any of the Borrower’s other senior,
unsecured, long-term Indebtedness, the Borrower will, within 30 days thereof,
(i) cause such Subsidiary to guarantee the Obligations by executing and
delivering to the Administrative Agent a Guaranty Agreement Joinder
substantially in the form of Exhibit I, and (ii) deliver certificates and other
documentation substantially similar to those required to be delivered on the
Closing Date with respect to the Initial Guarantors pursuant to Section
4.02(a)(iv) and 4.02(a)(vi), in form and substance reasonably satisfactory to
the Administrative Agent. (b) Upon delivery of a Guaranty Agreement Joinder and
other required documents to the Administrative Agent by a Subsidiary, notice of
which is hereby waived by each Loan Party, such Subsidiary shall be a Guarantor
and shall be a party to the Guaranty Agreement as if an original signatory
thereto. Each Loan Party expressly agrees that its obligations arising
thereunder shall not be affected or diminished by the addition or release of any
other Loan Party thereunder. 6.15 Anti-Corruption Laws. Each Loan Party will
conduct its businesses in material compliance with Anti-Corruption Laws, and
will maintain in effect policies and procedures designed to promote compliance
by the Loan Parties, their Subsidiaries, and their respective directors,
officers, employees, and agents (which acting in such capacity and at the
direction of the Loan Parties or their Subsidiaries) with such Anti-Corruption
Laws. ARTICLE VII. NEGATIVE COVENANTS From and after the Closing Date, and for
so long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding: 7.01 Liens. The Borrower shall not, and shall not
permit any Subsidiary to, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following: (a) Liens pursuant to any Loan Document
(including any documents entered into in order to Cash Collateralize L/C
Obligations); (b) Liens for taxes not yet due or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP; (c) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person; 16208864_8 78



--------------------------------------------------------------------------------



 
[okecreditagreement084.jpg]
(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA; (e) deposits to secure the
performance of bids, trade contracts and leases (other than Indebtedness),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business; (f) any right which any municipal or
governmental body or agency may have by virtue of any franchise, license,
contract or status to purchase or designate a purchaser of, or order the sale
of, any property of the Borrower or a Subsidiary upon payment of reasonable
compensation therefor or to terminate any franchise, license or other rights or
to regulate the property and business of the Borrower or a Subsidiary; (g) any
Liens, neither assumed by the Borrower or a Subsidiary nor on which it
customarily pays interest, existing upon real estate or rights in or relating to
real estate acquired by the Borrower or a Subsidiary for sub-station, measuring
station, regulating station, gas purification station, compressor station,
transmission line, distribution line or right-of-way purposes; (h) easements or
reservations in any property of the Borrower or a Subsidiary for the purpose of
roads, pipe lines, gas transmission and distribution lines, electric light and
power transmission and distribution lines, water mains and other like purposes,
and zoning ordinances, regulations and restrictions which do not impair the use
of such property in the operation of the business of the Borrower or a
Subsidiary; (i) easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially interfere with
the ordinary conduct of the business of the Borrower and its Subsidiaries taken
as a whole; (j) Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
other surety bonds related to such judgments; (k) (i) Liens securing
Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets, provided
that (A) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (B) the Indebtedness secured thereby
does not exceed the cost of the property being acquired on the date of
acquisition, and (C) such Liens attach to such property concurrently with or
within 90 days after the acquisition thereof, and (ii) Liens securing any
refinancing (including successive refinancings) of such Indebtedness, provided
that such Liens do not extend to additional property and the amount of the
Indebtedness is not increased (except by an amount not to exceed fees, premiums
and interest relating to such refinancing); provided further that the unpaid
principal balance of Indebtedness secured by Liens permitted by this clause (k)
shall not in the aggregate at any time exceed 2.5% of Total Capital; (l) Liens
on property of a Person existing at the time such Person is merged with or into
or consolidated with or acquired by the Borrower or any Subsidiary of the
Borrower; provided that such Liens were not granted in contemplation of, and
were in existence prior to, such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person merged into or consolidated
16208864_8 79



--------------------------------------------------------------------------------



 
[okecreditagreement085.jpg]
with the Borrower or the Subsidiary that were encumbered prior to such merger,
consolidation or acquisition; (m) Liens on property existing at the time of
acquisition of the property by the Borrower or any Subsidiary of the Borrower;
provided that such Liens were not granted in contemplation of, and were in
existence prior to, the contemplation of such acquisition and no such Lien may
encumber any other property of the Borrower or any Subsidiary; (n) Liens
incurred to refinance any Indebtedness of the Borrower or its Subsidiaries which
has been secured by Liens otherwise permitted hereunder under clauses (l) and
(m); provided that such Liens do not extend to any property other than the
property securing the Indebtedness refinanced and the amount of the Indebtedness
secured thereby is not increased (except by an amount not to exceed fees,
premiums and interest relating to such refinancing); (o) Liens on cash and cash
equivalents granted pursuant to master netting agreements entered into in the
ordinary course of business in connection with Swap Contracts; provided that (i)
the transactions secured by such Liens are governed by standard International
Swaps and Derivatives Association, Inc. documentation, and (ii) such Swap
Contracts consist of derivative transactions contemplated to be settled in cash
and not by physical delivery and are designed to minimize the risk of
fluctuations in oil and gas prices with respect to the Borrower’s and its
Subsidiaries’ operations in the ordinary course of its business; (p) Liens
pursuant to master netting agreements entered into in the ordinary course of
business in connection with Swap Contracts, in each case pursuant to which the
Borrower or a Subsidiary of the Borrower, as a party to such master netting
agreement and as pledgor, pledges or otherwise transfers to the other party to
such master netting agreement, as pledgee, in order to secure the Borrower’s or
such Subsidiary’s obligations under such master netting agreement, a Lien upon
and/or right of set off against, all right, title, and interest of the pledgor
in any obligations of the pledgee owed to the pledgor, together with all
accounts and general intangibles and payment intangibles in respect of such
obligations and all dividends, interest, and other proceeds from time to time
received, receivable, or otherwise distributed in respect of, or in exchange
for, any or all of the foregoing; (q) Liens arising in the ordinary course of
business under Oil and Gas Agreements to secure compliance with such agreements,
provided that any such Lien referred to in this clause are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
and provided further that any such Lien referred to in this clause does not
materially impair the use of the property covered by such Lien for the purposes
for which such property is held by the Borrower or any Subsidiary or materially
impair the value of such property subject thereto, and provided further that
such Liens are limited to property that is the subject of the relevant Oil and
Gas Agreement; (r) bankers' Liens, rights of setoff and other similar Liens
existing with respect to cash and cash equivalents on deposit in one or more
accounts maintained by the Borrower or any Subsidiary, in each case arising in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained; 16208864_8 80



--------------------------------------------------------------------------------



 
[okecreditagreement086.jpg]
(s) Liens on equity interests of any Joint Venture owned by a Subsidiary to the
extent such Liens secure Indebtedness that is otherwise non-recourse to such
Subsidiary, all other Subsidiaries and the Borrower; and (t) Liens not otherwise
permitted by this Section 7.01 securing Indebtedness of the Borrower or its
Subsidiaries, provided that the aggregate outstanding principal amount of all
such Indebtedness does not at any time exceed 15% of Consolidated Net Tangible
Assets. 7.02 Investments. The Borrower shall not, and shall not permit any
Subsidiary to, make any Investments, except: (a) Investments in the form of cash
and cash equivalents; (b) advances to officers, directors and employees of the
Borrower and Subsidiaries in the ordinary course of business in accordance with
applicable law for travel, entertainment, relocation and analogous ordinary
business purposes; (c) Investments of the Borrower in any wholly-owned
Subsidiary and Investments of any Subsidiary in the Borrower and any
wholly-owned Subsidiary; (d) Investments consisting of extensions of credit in
the nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
(e) Investments in Subsidiaries, Joint Ventures or other Persons, in each case
which are engaged principally in the business of the purchasing, gathering,
compression, transportation, distribution, marketing, or storage of crude oil,
natural gas, compressed natural gas, natural gas liquids and refined products,
the exploration or production of crude oil, natural gas or oil or the processing
or fractionation of natural gas or natural gas liquids, the underground piping
of natural gas distribution systems, the generation or marketing of electricity
or other businesses related to or incidental to any of the foregoing; provided
that such Investments are not opposed by the board of directors or management of
such Person; (f) Investments of a Person acquired after the Closing Date or of a
Person merged or consolidated with or into Borrower or a Subsidiary; provided
that such Investments were not made in contemplation of, and were in existence
prior to, such acquisition, merger or consolidation; (g) the Guarantee by the
Guarantors under the Guaranty Agreement; and (h) other Investments, if at the
time of, and after giving effect to, such Investments, the aggregate book value
of all such Investments does not exceed $100,000,000 in the aggregate. 7.03
Indebtedness of Subsidiaries. The Borrower shall not permit any Subsidiary to
create, incur, assume or suffer to exist any Indebtedness, except: (a)
Indebtedness owed to the Borrower or to another Subsidiary; provided, however,
that any Indebtedness of the Guarantors owed to another Subsidiary shall be
subordinated on terms and conditions 16208864_8 81



--------------------------------------------------------------------------------



 
[okecreditagreement087.jpg]
satisfactory to Administrative Agent and the Required Lenders in right of
payment to its obligations under the Guaranty Agreement; (b) obligations under
Swap Contracts; (c) Indebtedness existing at the time of acquisition of any new
Subsidiary by the Borrower or by a then-existing Subsidiary of the Borrower;
provided that such Indebtedness was not incurred in contemplation of, and was in
existence prior to, such acquisition and that neither the Borrower nor any other
Subsidiary of the Borrower has any liability under such Indebtedness (other than
a Subsidiary of any Person so acquired); (d) guaranty by the Guarantors of the
Borrower’s Indebtedness; (e) Indebtedness of Guardian Pipeline, L.L.C.
(“Guardian”) pursuant to the Master Shelf Agreement, dated as of November 8,
2001, among Guardian, Prudential Insurance Company of America and the other
parties thereto, as amended from time to time, together with any renewals,
extensions or refinancings thereof, provided that any renewal, extension or
refinancing thereof is not greater than the principal amount of the Indebtedness
being renewed, extended or refinanced, and does not shorten the weighted average
life to maturity of such Indebtedness; (f) each series of outstanding senior
notes issued by ONEOK Partners and guaranteed by Intermediate Partnership set
forth on Schedule 7.03; (g) that certain Term Loan Agreement, dated as of
January 8, 2016, by and among and ONEOK Partners, as borrower, Mizuho Bank,
Ltd., a national banking association, as administrative agent, and the lenders
from time to time party thereto and guaranteed by Intermediate Partnership; (h)
Indebtedness of Subsidiaries (excluding Indebtedness otherwise permitted in this
Section 7.03) which does not exceed at any time an aggregate principal amount
outstanding equal to fifteen percent (15%) of Consolidated Net Tangible Assets.
7.04 Fundamental Changes. The Borrower shall not and shall not permit any
Subsidiary to, directly or indirectly: merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the assets of the Borrower
and its Subsidiaries taken as a whole (whether now owned or hereafter acquired)
to or in favor of any Person, except that, so long as no Default exists or would
result therefrom: (a) any Subsidiary may merge with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Subsidiaries, provided that when a Guarantor is merging with
another Subsidiary, such Guarantor shall be the continuing or surviving Person
and when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person; and (b) any
Subsidiary other than a Guarantor may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution or otherwise) to the Borrower or
to another Subsidiary; provided 16208864_8 82



--------------------------------------------------------------------------------



 
[okecreditagreement088.jpg]
that if the transferor in such a transaction is a wholly-owned Subsidiary, then
the transferee must either be the Borrower or a wholly-owned Subsidiary; and (c)
the Borrower or any Subsidiary may consolidate or merge with another corporation
or entity, and a Person may consolidate with or merge into the Borrower or any
Subsidiary, provided that (x) if the merger involves a Subsidiary but does not
involve the Borrower or a Guarantor, a Subsidiary shall be the surviving entity,
and (y) if the merger involves the Borrower, the Borrower shall be the ultimate
surviving entity and if the merger involves a Guarantor, such Guarantor shall be
the surviving entity, and (z) in each such case (i) the surviving entity shall
be after the merger a solvent entity and existing under the laws of the United
States of America, any State thereof or the District of Columbia, (ii)
immediately after giving effect to such transaction and treating any
Indebtedness which becomes an obligation of the Borrower or a Subsidiary as a
result of such transaction as having been incurred by the Borrower or such
Subsidiary at the time of such transaction, no Default shall have happened and
be continuing, and (iii) if the merger or consolidation involves the Borrower or
a Guarantor, the Borrower has delivered to the Administrative Agent a
certificate signed by a Responsible Officer of the Borrower and an opinion of
counsel, each stating that such consolidation or merger complies with this
Section 7.04; and (d) any Subsidiary (other than the Guarantors) may dissolve in
connection with any Disposition otherwise permitted by this Section 7.04.
provided, however, that nothing contained in this Section 7.04 shall be or be
deemed to permit any merger, dissolution, liquidation, consolidation or
Disposition which would result in a Change of Control. 7.05 Change in Nature of
Business. The Borrower and its Subsidiaries shall not engage in any material
line of business substantially different from those lines of business described
in Section 7.02(e) or any business substantially related or incidental to such
lines of business. 7.06 Transactions with Affiliates. The Borrower shall not,
and shall not permit any Subsidiary to, enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than (a) on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate and (b) transactions between or among the
Borrower and one or more wholly-owned Subsidiaries of the Borrower, not
involving any Affiliates other than the Borrower and wholly- owned Subsidiaries
of the Borrower, and (c) transactions between or among the Borrower or any
Subsidiary and any Joint Venture, provided that such transactions described in
this clause (c) shall be consistent with prior practices and could not
reasonably be expected to have a Material Adverse Effect. 7.07 Burdensome
Agreements. The Borrower shall not, and shall not permit any Subsidiary to,
enter into or permit any Contractual Obligation that limits the ability of any
Subsidiary to pay dividends or make other payments or distributions to the
Borrower or to any other Subsidiary or to otherwise transfer property to the
Borrower or to any other Subsidiary; unless (a) none of such limitations, either
individually or in the aggregate, would (i) materially restrict the ability of
the Subsidiaries taken as a whole to pay dividends, make other payments or
distributions or transfer property to the Borrower, or (ii) materially restrict
the ability of the 16208864_8 83



--------------------------------------------------------------------------------



 
[okecreditagreement089.jpg]
Subsidiaries of the Guarantors taken as a whole to pay dividends, make other
payments or distributions or transfer property to the Guarantors, and (b) each
such limitation, individually and in the aggregate with all other such
limitations, could not reasonably be expected to impair the ability of the
Borrower to perform its monetary obligations hereunder. 7.08 Use of Proceeds.
The Borrower shall not: (a) Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose; provided
that the foregoing shall not restrict the repurchase of equity interests of the
Borrower by the Borrower or any of its Subsidiaries; or (b) use the proceeds of
any Credit Extension in connection with the acquisition of a voting interest of
five percent or more in any Person if such acquisition is opposed by the board
of directors or management of such Person. 7.09 Leverage Ratio. The Borrower
shall not permit the Leverage Ratio (a) as of the end of the fiscal quarter in
which the ONEOK Partners Unit Acquisition is consummated and the two fiscal
quarters immediately thereafter to exceed 5.75:1.00, (b) as of the two fiscal
quarters immediately thereafter to exceed 5.50:1.00; and (c) as of the end of
each fiscal quarter thereafter, 5:00:1.00 (such 5:00:1.00 Leverage Ratio, the
“Required Threshold”); provided, however, that during an Acquisition Adjustment
Period, the Required Threshold shall be increased to 5.50:1.00. 7.10 Restricted
Payments. The Borrower shall not declare or make, or agree to pay or make,
directly or indirectly, any dividend or distribution on any class of its capital
stock or other equity interests, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, cancellation, termination, defeasance or acquisition of, any shares
of capital stock or other equity interests or any options, warrants, or other
rights to purchase such capital stock or other equity interests, whether now or
hereafter outstanding (each, a “Restricted Payment”), except for (i)
redemptions, dividends or other Restricted Payments on the equity interests of
Borrower, so long as both before and after the making of such Restricted
Payments, no Event of Default has occurred and is continuing, (ii) dividends,
distributions or other Restricted Payments payable by Subsidiaries or by the
Borrower solely in shares of any class of its capital stock or other equity
interests, and (iii) Restricted Payments made by any Subsidiary to the Borrower
or to another Subsidiary, on at least a pro rata basis with any other holders of
its capital stock or other equity interests if such Subsidiary is not wholly
owned by the Borrower and other wholly owned Subsidiaries. 7.11 Anti-Corruption
Laws. The Loan Parties will not, and not permit any of their Subsidiaries to,
directly or, to the Loan Parties’ knowledge, indirectly, use the proceeds of any
Credit Extension for any purpose that would violate Anti-Corruption Laws.
16208864_8 84



--------------------------------------------------------------------------------



 
[okecreditagreement090.jpg]
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 8.01 Events of Default. Any of the
following shall constitute an Event of Default from and after the Closing Date:
(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any Facility Fee or other fee due
hereunder, or (iii) within five Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or (b) Specific
Covenants. The Borrower fails to perform or observe any term, covenant or
agreement contained in any of Section 6.03(a), 6.05(a), 6.11, 7.01, 7.03 or 7.09
or clause (y) of Section 7.04(c); or (c) Other Defaults. A Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days; or (d) Representations and
Warranties. Any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of the Borrower or the Guarantors herein or
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made (except that such materiality qualifier shall not apply to the
extent that any such representation or warranty is qualified by materiality); or
(e) Payment Cross-Default and Cross-Acceleration. (i) A Loan Party or any
Subsidiary of a Loan Party (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee of Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee of Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause the acceleration of the
final stated maturity of such Indebtedness or require such Indebtedness to be
prepaid prior to the stated maturity thereof; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary of a Loan Party is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which a Loan Party or any Subsidiary of a Loan Party is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Loan Party or such Subsidiary as a result thereof is greater than
the Threshold Amount; or (f) Insolvency Proceedings, Etc. A Loan Party, any
Subsidiary (other than any Immaterial Subsidiary) of a Loan Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the 16208864_8 85



--------------------------------------------------------------------------------



 
[okecreditagreement091.jpg]
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or a Loan Party,
any Subsidiary (other than any Immaterial Subsidiary) of a Loan Party shall take
any corporate action in furtherance of any of the foregoing; or (g) Inability to
Pay Debts; Attachment. (i) A Loan Party or any Subsidiary (other than any
Immaterial Subsidiary) of a Loan Party becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or (h) Judgments. There is entered against a Loan Party, any Subsidiary (other
than any Immaterial Subsidiary) of a Loan Party (i) one or more final judgments
or orders for the payment of money in an aggregate amount (as to all such
judgments or orders) exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance), or (ii) any one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case, (A)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or (i) ERISA. (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of a Loan Party or any ERISA Affiliate of a Loan Party under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC, together
with any liability related to other ERISA Events, in an aggregate amount in
excess of the Threshold Amount, (ii) the Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; (iii) any Plan(s) (other than a Pension Plan or Multiemployer
Plan), or the Borrower or any ERISA Affiliate in respect of any such Plan(s),
incurs any unfunded liabilities in an aggregate amount in excess of the
Threshold Amount; or; or (j) Invalidity of Loan Documents. Any Loan Document, at
any time after its execution and delivery and for any reason other than as
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or a Loan Party or any of its Affiliates contests in
any manner the validity or enforceability of any Loan Document; or a Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document other
than pursuant to the terms thereof; or (k) Change of Control. There occurs any
Change of Control; or 16208864_8 86



--------------------------------------------------------------------------------



 
[okecreditagreement092.jpg]
(l) Guaranty. Any material provision of the Guaranty Agreement shall for any
reason cease to be valid and binding on, or enforceable against the Guarantors,
or a Guarantor shall so state in writing, or a Guarantor shall seek to terminate
the Guaranty Agreement. 8.02 Remedies Upon Event of Default. If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions: (a) declare the commitment of each Lender to make Loans and
any obligation of each L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated; (b)
declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; (c) require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and (d) exercise on behalf of itself and the Lenders all rights
and remedies available to it and the Lenders under the Loan Documents or
applicable law; provided, however, that upon the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of each L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender. 8.03 Application
of Funds. After the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall, subject to the provisions of Section 2.04(g) and Section
2.17, be applied by the Administrative Agent in the following order: First, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (including Attorney Costs and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them; 16208864_8 87



--------------------------------------------------------------------------------



 
[okecreditagreement093.jpg]
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them; Fourth, to payment of that portion of the
Obligations constituting unpaid principal of the Loans and L/C Borrowings,
ratably among the Lenders in proportion to the respective amounts described in
this clause Fourth held by them; Fifth, to the Administrative Agent for the
account of each L/C Issuer, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law. Subject to
Section 2.04(c), amounts used to Cash Collateralize the aggregate undrawn amount
of Letters of Credit pursuant to clause Fifth above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied in the order set forth
above. ARTICLE IX. ADMINISTRATIVE AGENT 9.01 Appointment and Authority. Each of
the Lenders and the L/C Issuers hereby irrevocably appoints Citibank to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuers, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions (except with respect to Section 9.06). It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties. 9.02 Rights as a Lender. The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders. 16208864_8 88



--------------------------------------------------------------------------------



 
[okecreditagreement094.jpg]
9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent: (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing; (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (c) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or a L/C Issuer. The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. 9.04
Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have 16208864_8 89



--------------------------------------------------------------------------------



 
[okecreditagreement095.jpg]
been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or a L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. 9.05
Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-
agents except to the extent that a court of competent jurisdiction determines in
a final and nonappealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents. 9.06
Resignation of Administrative Agent. (a) The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the prior written consent of the Borrower (provided
such consent shall not be unreasonably withheld or delayed and no such consent
shall be required if an Event of Default has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice.
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the prior
written consent of the Borrower (provided such consent shall not be unreasonably
withheld or 16208864_8 90



--------------------------------------------------------------------------------



 
[okecreditagreement096.jpg]
delayed and no such consent shall be required if an Event of Default has
occurred and is continuing), appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. As used in this Section 9.06, the terms “retiring” and “retired”
shall include “removed”. (c) With effect from the Resignation Effective Date or
the Removal Effective Date (as applicable) (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation or removal, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent. Any resignation or removal by Citibank
as Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swing Line Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall, or another L/C Issuer may, issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit. 9.07 Non-Reliance on Administrative Agent and Other
Lenders. Each Lender and each L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based 16208864_8 91



--------------------------------------------------------------------------------



 
[okecreditagreement097.jpg]
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. 9.08 Administrative Agent May File
Proofs of Claim. In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or any other Loan Party) shall be entitled and empowered, by
intervention in such proceeding or otherwise (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, L/C Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the L/C Issuers and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuers and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuers and the Administrative Agent under Sections 2.04(i) and (j), 2.10,
and 10.04) allowed in such judicial proceeding; and (b) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each L/C Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuers, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.10 and 10.04. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or any L/C Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding. 9.09 Release of Lien on Cash
Collateral Upon Expiration of Letters of Credit. The Lenders irrevocably
authorize the Administrative Agent to release its Lien on Cash Collateral (x) at
such time as all Letters of Credit have expired, all Obligations have been paid
in full, and the Aggregate Commitments have terminated or (y) pursuant to the
last paragraph of Section 2.04(g). 9.10 Other Agents; Arrangers and Managers.
None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,” “joint
lead arranger and joint book manager,” or “joint lead arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
16208864_8 92



--------------------------------------------------------------------------------



 
[okecreditagreement098.jpg]
except in its capacity, as applicable, as the Administrative Agent, a Lender, or
a L/C Issuer hereunder. Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder. ARTICLE X. MISCELLANEOUS 10.01 Amendments, Etc. No amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing, signed by the Required Lenders and the
Borrower or the applicable Loan Party, as the case may be, and a copy thereof is
provided to the Administrative Agent, or signed by the Borrower and the
applicable Loan Party and the Administrative Agent with the consent of the
Required Lenders, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall: (a) waive any
condition set forth in Section 4.01, Section 4.02 or permit the Closing Date to
be later than October 16, 2017 without the written consent of each Lender; (b)
extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; (d) reduce the principal of,
or the rate of interest specified herein on, any Loan or L/C Borrowing, or
(subject to clause (v) of the second proviso to this Section 10.01) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate; (e) change Section 2.07,
Section 2.14, Section 8.03 or the definition of “Pro Rata Share” in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender; (f) change any provision of this Section or the
percentages contained in the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender; or
(g) release any Guarantor from liability under the Guaranty Agreement without
the written consent of each Lender; 16208864_8 93



--------------------------------------------------------------------------------



 
[okecreditagreement099.jpg]
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lenders in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lenders under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.06(i) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) a Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of a Defaulting Lender may not be increased or extended, nor the
principal amount of any Loan or any interest thereon, or any other amounts
payable hereunder, owed to such Defaulting Lender reduced or the date for
payment thereof extended, without the consent of such Defaulting Lender, (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender,
and (z) any waiver, amendment or modification changing the voting rights of a
Defaulting Lender shall require the consent of each Lender that is a Defaulting
Lender at the time that such waiver, amendment or modification becomes
effective. If, in connection with any proposed change, waiver, consent,
discharge or termination of or to any of the provisions of this Agreement as
contemplated by this Section 10.01, the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Borrower shall have the right, to replace
each such non-consenting Lender or Lenders with one or more (so long as all
non-consenting Lenders are so replaced) persons pursuant to Section 10.14 so
long as at the time of such replacement, each such new Lender consents to the
proposed change, waiver, consent, discharge or termination. Each Lender agrees
that, if the Borrower elects to replace such Lender in accordance with this
Section, it shall promptly execute and deliver to the Administrative Agent an
Assignment and Assumption to evidence such sale and purchase and shall deliver
to the Administrative Agent any Note (if Notes have been issued in respect of
such Lender’s Loans) subject to such Assignment and Assumption; provided that
the failure of any such non-consenting Lender to execute an Assignment and
Assumption shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register. 10.02
Notices and Other Communications; Facsimile Copies. (a) General. Unless
otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including by facsimile
transmission). All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or (subject to subsection (c) below)
electronic mail address, and all notices and other communications 16208864_8 94



--------------------------------------------------------------------------------



 
[okecreditagreement100.jpg]
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows: (i) if to the Borrower or the
Administrative Agent, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and (ii) if to any
other Lender, any L/C Issuer or any Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrower, the Administrative Agent, and the L/C Issuers.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). (b) Electronic Communications. Notices and other communications
to the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause of notification that such notice or
communication is available and identifying the website address therefor. (c)
Change of Address, Etc. Each of the Borrower and the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender, each L/C Issuer and each Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
16208864_8 95



--------------------------------------------------------------------------------



 
[okecreditagreement101.jpg]
notice to the Borrower, the Administrative Agent, the L/C Issuers and the Swing
Line Lenders. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender (as defined in Section 6.02) agrees to cause at least one individual at
or on behalf of such Public Lender to at all times have selected the “Private
Investor” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Investor” portion of
the Platform and that may contain material non-public information with respect
to the Borrower or its securities for purposes of United States Federal or state
securities laws. (d) Reliance by Administrative Agent, L/C Issuer and Lenders.
The Administrative Agent, the L/C Issuers, and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Committed Loan Notices and
Swing Line Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower except
to the extent such losses, costs, expenses and liabilities are determined by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Person. All telephonic notices to and other
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording. (e) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES AND THE ARRANGER PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY OR ANY ARRANGER PARTY IN CONNECTION WITH THE BORROWER MATERIALS
OR THE PLATFORM. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) or any Arranger or any of
their respective Related Parties (collectively, the “Arranger Parties”) have any
liability to the Borrower, any Lender, any L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party or Arranger Party; provided, however, that in no event shall any Agent
Party or Arranger Party have any liability to the Borrower, any Lender, any L/C
Issuer or any 16208864_8 96



--------------------------------------------------------------------------------



 
[okecreditagreement102.jpg]
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages). 10.03 No Waiver; Cumulative
Remedies; Enforcement. (a) No failure by any Lender or the Administrative Agent
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law. (b) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 8.02 for the
benefit of all the Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuers or the Swing Line Lenders from exercising the rights and remedies that
inure to its benefit (solely in their respective capacity as L/C Issuer or Swing
Line Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.14), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders. 10.04
Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower shall
pay (i) all reasonable out of pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of outside counsel for the Administrative Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the L/C Issuers in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of one primary outside counsel for the Administrative Agent,
the Lenders and the L/C Issuers, and in the case of actual or potential conflict
of interest, separate counsel for Indemnitees to the extent needed to avoid such
conflict, and one firm of local counsel, as applicable, in any relevant
jurisdiction, and in the case of actual or potential conflict of 16208864_8 97



--------------------------------------------------------------------------------



 
[okecreditagreement103.jpg]
interest, separate local counsel for Indemnitees to the extent needed to avoid
such conflict), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. (b) Indemnification by the Borrower. The Borrower
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of one primary
outside counsel for the Indemnitees and, in the case of actual or potential
conflict of interest, separate counsel for Indemnitees to the extent needed to
avoid such conflict), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, willful misconduct, bad faith or material breach by such
Indemnitee of its obligations under this Agreement; and provided further that no
Indemnitee (other than the Administrative Agent, each Arranger, each
Documentation Agent, and each Syndication Agent, in each case in its capacity as
such) will have a right to indemnification for such losses, claims, damages,
liabilities or expenses to the extent they result from disputes among the
Lenders other than as a result of any act or omission by the Borrower or any of
its Affiliates. Without limiting the provisions of Section 3.01(c), this Section
10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. (c)
Reimbursement by Lenders. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
each L/C Issuer or any Related Party of any of the foregoing (and without
limiting the obligation of the Borrower to do so), each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), such L/C Issuer or
such Related Party, as the case may be, such Lender’s Pro Rata Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense 16208864_8
98



--------------------------------------------------------------------------------



 
[okecreditagreement104.jpg]
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or any L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.13(d). (d) Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable law, the parties to this Agreement shall
not assert, and hereby waive, any claim against any other party or Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof, provided that, nothing in this Section 10.04(d) shall relieve the
Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages actually paid by such
Indemnitee to a third party. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby except to the extent caused by such Person’s gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction. (e) Payments. All amounts due
under this Section 10.04 shall be payable not later than ten Business Days after
demand therefor. (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, any L/C Issuer and any Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations. 10.05 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of set-off, and such payment or the proceeds of such set-off or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the L/C Issuers under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement. 16208864_8 99



--------------------------------------------------------------------------------



 
[okecreditagreement105.jpg]
10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (i) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement. (b) Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions: (i) Minimum Amounts. (A) in the
case of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and (B) in any case not described in subsection (b)(i)(A) of
this Section, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
16208864_8 100



--------------------------------------------------------------------------------



 
[okecreditagreement106.jpg]
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lenders’ rights and obligations in respect of Swing Line Loans; (iii) Required
Consents. No consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition: (A) the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; (B) the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) shall be
required if such assignment is to a Person that is not a Lender, an Affiliate of
such Lender or an Approved Fund with respect to such Lender; (C) the consent of
each L/C Issuer (such consent not to be unreasonably withheld or delayed) shall
be required for any assignment; and (D) the consent of each Swing Line Lender
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment. (iv) Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. (v) No Assignment to
Certain Persons. No such assignment shall be made (A) to the Borrower or any of
the Borrower’s Subsidiaries or Affiliates, or (B) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural person. (vi) Certain Additional Payments. In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
16208864_8 101



--------------------------------------------------------------------------------



 
[okecreditagreement107.jpg]
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Pro Rata Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment provided, that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. (c) Register. The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice. (d) Participations. Any Lender may at any time, without
the consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender's rights and/or obligations
under this Agreement 16208864_8 102



--------------------------------------------------------------------------------



 
[okecreditagreement108.jpg]
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of, and subject to the
obligations of, Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (e)
Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender. 16208864_8
103



--------------------------------------------------------------------------------



 
[okecreditagreement109.jpg]
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. (g) Certain Definitions. As used herein, the following terms have the
following meanings: “Assignee Group” means two or more Eligible Assignees that
are Affiliates of one another or two or more Approved Funds managed by the same
investment advisor “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Section 10.06(b)(iii), and (v) (subject to
such consents, if any, as may be required under Section 10.06(b)(iii)). “Fund”
means any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities. “Approved
Fund” means any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. (h) Electronic Execution of Assignments. An
Assignment and Assumption may be signed electronically as provided in Section
10.19. (i) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.13(c)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding 16208864_8 104



--------------------------------------------------------------------------------



 
[okecreditagreement110.jpg]
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to any Committed Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Committed Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC. (j) Resignation as L/C Issuer or Swing Line Lender
after Assignment. Notwithstanding anything to the contrary contained herein, if
(i) at any time Citibank assigns all of its Commitment and Loans pursuant to
subsection (b) above, Citibank may, (A) upon 30 days’ notice to the Borrower and
the Lenders, resign as L/C Issuer, and/or (B) 30 days’ notice to the Borrower
and the Lenders, resign as Swing Line Lender, (ii) at any time any other L/C
Issuer assigns all of its Commitment and Loans pursuant to subsection (b) above,
such L/C Issuer may, upon 30 days’ notice to the Borrower and the Lenders,
resign as L/C Issuer, and (iii) at any time any other Swing Line Lender assigns
all of its Commitment and Loans pursuant to subsection (b) above, such Swing
Line Lender may, upon 30 days’ notice to the Borrower an Lender, resign a Swing
Line Lender. In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such L/C Issuer or Swing Line Lender, as the case may be. If any
L/C Issuer resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c)). If any Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of a Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender and the
written acceptance by such successor of such appointment, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer or Swing Line Lender, as the case may be,
and (b) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit. 10.07 Confidentiality. Each of the Administrative Agent, the Lenders
and the L/C Issuers agrees to maintain the confidentiality of the Information
(as defined below), except that (a) Information may be disclosed (i) to its and
its Affiliates' Related Parties (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (ii) to the
extent requested by any regulatory authority or self-regulatory authority; (iii)
to the extent required by 16208864_8 105



--------------------------------------------------------------------------------



 
[okecreditagreement111.jpg]
applicable laws or regulations or by any subpoena or similar legal process; (iv)
to any other party to this Agreement; (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; (vii) with the consent of the Borrower; (viii)
to the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section or (B) becomes available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
from a source other than the Borrower; (ix) to the National Association of
Insurance Commissioners or any other similar organization exercising regulatory
authority over a Lender; or (x) on a confidential basis to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facility
provided hereunder; and (b) subject to an agreement containing provisions
substantially the same as those of this Section, Information other than the
Projections (as hereinafter defined) may be disclosed to any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any swap
or credit derivative transaction relating to obligations of the Borrower. In
addition, the Administrative Agent, the Lenders and the L/C Issuer may disclose
the existence of this Agreement and general information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. For the purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
of Borrower, or any officer, director, employee, counsel, or agent of Borrower
or any of its Subsidiaries relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any L/C Issuer on a nonconfidential
basis prior to disclosure by the Borrower. As used herein, “Projections” means
all financial projections prepared by the Borrower and furnished to the Lenders
in connection with this Agreement. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of the
Administrative Agent, the Lenders and the L/C Issuers acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws. 10.08 Set-off. In addition to any rights and
remedies of the Lenders provided by law, upon the occurrence and during the
continuance of any Event of Default, each Lender and its Affiliates are
authorized at any time and from time to time, without prior notice to the
Borrower, any such notice being waived by the Borrower to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender, such L/C Issuer or any
16208864_8 106



--------------------------------------------------------------------------------



 
[okecreditagreement112.jpg]
such Affiliate to or for the credit or the account of the Borrower against any
and all Obligations owing to such Lender or such L/C Issuer hereunder or under
any other Loan Document, now or hereafter existing, irrespective of whether or
not the Administrative Agent or such Lender or such L/C Issuer shall have made
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender or any of its Affiliates; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. 10.09 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder. 10.10 Counterparts. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. 10.11 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof. 16208864_8
107



--------------------------------------------------------------------------------



 
[okecreditagreement113.jpg]
10.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.13, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuers or the
Swing Line Lenders, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited. 10.14 Replacement of Lenders. If any
Lender requests compensation under Section 3.04, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender is a Defaulting
Lender, or if the Borrower exercises its right to replace non-consenting Lenders
pursuant to Section 10.01, or if any other circumstance exists hereunder that
gives the Borrower the right to replace a Lender as a party hereto, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that: (a) the Borrower shall have paid
to the Administrative Agent the assignment fee specified in Section 10.06(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts); 16208864_8 108



--------------------------------------------------------------------------------



 
[okecreditagreement114.jpg]
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; (d) such assignment does not conflict with applicable Laws; and (e)
in the event that such Lender is a L/C Issuer and any one or more Letters of
Credit issued by such L/C Issuer under this Agreement remain outstanding on such
L/C Issuer’s Maturity Date, the Borrower shall cash collateralize such Letter of
Credit upon terms reasonably satisfactory to such L/C Issuer to secure the
Borrower’s obligations to reimburse for drawings under such Letters of Credit or
make other arrangements reasonably satisfactory to such L/C Issuer with respect
to such Letters of Credit including providing other credit support. A Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
10.15 Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK. (b) SUBMISSION TO
JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION. 16208864_8 109



--------------------------------------------------------------------------------



 
[okecreditagreement115.jpg]
(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. 10.16 Waiver of
Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 10.17 No Advisory or
Fiduciary Responsibility. In connection with all aspects of each transaction
contemplated hereby, the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) the credit facility provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s- length commercial transaction between the
Borrower, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, each
Lender and each Arranger is and has been acting solely as a principal with
respect to the financing contemplated hereby and is not the financial advisor,
agent or fiduciary, for the Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person; (iii) none of the Administrative
Agent, any Lender or any Arranger has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Borrower with respect to any aspect
of the financing contemplated hereby or the process 16208864_8 110



--------------------------------------------------------------------------------



 
[okecreditagreement116.jpg]
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or any Lender or Arranger has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, any Lender or any Arranger has any obligation to the
Borrower or any of its Affiliates with respect to the financing contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, the Lenders and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Lender or any Arranger has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent, the Lenders and the Arrangers
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent, the Lenders and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty. 10.18 USA
PATRIOT Act Notice. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti- money laundering rules and
regulations, including the Act. 10.19 Electronic Execution of Assignments and
Certain Other Documents. The words “execution,” “signed,” “signature,” and words
of like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. 10.20 Reserved.
10.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, 16208864_8 111



--------------------------------------------------------------------------------



 
[okecreditagreement117.jpg]
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES. 10.22 Acknowledgement and Consent to Bail-In of
EEA Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority. [The remainder of this page
is intentionally blank] 16208864_8 112



--------------------------------------------------------------------------------



 
[okecreditagreement118.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement119.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement120.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement121.jpg]
[Signature Page to ONEOK, Inc. Credit Agreement] BANK OF AMERICA, N.A., as a
Lender, L/C Issuer and Swing Line Lender By: Name: Adam H. Fey Title: Director



--------------------------------------------------------------------------------



 
[okecreditagreement122.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement123.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement124.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement125.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement126.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement127.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement128.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement129.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement130.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement131.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement132.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement133.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement134.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement135.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement136.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement137.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement138.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement139.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement140.jpg]




--------------------------------------------------------------------------------



 
[okecreditagreement141.jpg]




--------------------------------------------------------------------------------



 